Exhibit 10.07
CADENCE DESIGN SYSTEMS, INC.
EMPLOYMENT AGREEMENT
WITH WILLIAM PORTER
     THIS AGREEMENT (this “Agreement”), made effective as of July 29, 2008 (the
“Effective Date”), between CADENCE DESIGN SYSTEMS, INC., a Delaware corporation
(the “Company”), and WILLIAM PORTER (“Executive”), supersedes any previous
employment agreement between the parties.
     WHEREAS, Executive is currently employed by the Company as Executive Vice
President and Chief Administrative Officer; and
     WHEREAS, the Company and Executive wish to enter into a formal employment
agreement on the terms and conditions as set forth herein.
     NOW, THEREFORE, in consideration of the premises and of the covenants and
agreements set forth below, it is mutually agreed as follows:
1. TERM AND DUTIES.
     1.1 EFFECTIVE DATE. The Company hereby continues to employ Executive and
Executive hereby accepts continued employment pursuant to the terms and
provisions of this Agreement as of the Effective Date. Executive has been
employed and shall continue to be employed on an at-will basis, meaning that
either Executive or the Company may terminate Executive’s employment at any
time, with or without Cause (as defined in Section 4.2 hereof), in the manner
specified herein.
     1.2 SERVICES.
          (a) Executive shall continue to have the title of Executive Vice
President and Chief Administrative Officer. Executive’s duties will be assigned
to Executive by the Company’s Chief Executive Officer (“CEO”), or such other
persons as may be specified by the CEO.
          (b) Executive shall be required to comply with all applicable company
policies and procedures, as such shall be adopted, modified or otherwise
established by the Company from time to time.
     1.3 NO CONFLICTING SERVICES. During his employment with the Company,
Executive agrees to devote his full productive time and best efforts to the
performance of Executive’s duties hereunder. Executive further agrees, as a
condition to the performance by the Company of each and all of its obligations
hereunder, that so long as Executive is employed by the Company or receiving
compensation or any other consideration from the Company, he will not directly
or indirectly render services of any nature to, otherwise become employed by,
serve on the board of directors of, or otherwise participate or engage in any
other business except as expressly authorized under the Company’s Code of
Business Conduct. Nothing herein contained shall be deemed to preclude Executive
from having outside personal investments and involvement with appropriate
community activities, or from devoting a reasonable amount of

 



--------------------------------------------------------------------------------



 



time to such matters, provided that they shall in no manner interfere with or
derogate from Executive’s work for the Company and that they comply with the
Company’s Code of Business Conduct.
     1.4 OFFICE. The Company shall maintain an office for Executive at the
Company’s corporate headquarters, which currently are located in San Jose,
California.
2. COMPENSATION.
     The Company shall pay to Executive, and Executive shall accept as full
consideration for his services hereunder, compensation consisting of the
following:
     2.1 BASE SALARY. As of the Effective Date, the Company shall pay Executive
a base salary of Four Hundred Fifty Thousand Dollars ($450,000) per year (“Base
Salary”), payable in installments in accordance with the Company’s customary
payroll practices, less such deductions and withholdings required by law or
authorized by Executive. The Board of Directors of the Company (the “Board”) or
the Compensation Committee of the Board (the “Compensation Committee”) shall
review the amount of the Base Salary from time to time, but no less frequently
than annually.
     2.2 BONUS. Executive shall participate in the Company’s Senior Executive
Bonus Plan or its successor (the “Bonus Plan”) at an annual target bonus of one
hundred percent (100%) of Executive’s Base Salary (the “Target Bonus”) pursuant
to the terms of such Bonus Plan (the criteria for earning a bonus thereunder are
set annually by the Compensation Committee). The Board or the Compensation
Committee shall review the amount of the Target Bonus from time to time, hut no
less frequently than annually.
     2.3 EQUITY GRANTS. Executive has previously been granted stock options by
the Company which remain in full force and effect in accordance with the terms
of the stock option agreements documenting such grants. Executive shall be
eligible to receive additional grants of either restricted stock or stock
options, or both, as the Compensation Committee may determine from time to time.
All stock options shall be granted at not less than one hundred percent (100%)
of the fair market value of the Company’s common stock on the date of grant. Any
awards shall vest in accordance with the Company’s vesting policy for additional
grants to executive officers of the Company in effect on the date of the grant
by the Compensation Committee, and shall contain such other terms and conditions
as shall be set forth in the agreement documenting the grant.
     2.4 INDEMNIFICATION. In the event Executive is made, or threatened to be
made, a party to any legal action or proceeding, whether civil or criminal, by
reason of the fact that Executive is or was a director or officer of the Company
or serves or served any other corporation, limited liability company,
partnership, joint venture or other entity in any capacity at the Company’s
request, Executive shall be indemnified by the Company, and the Company shall
pay Executive’s related expenses when and as incurred, all to the fullest extent
not prohibited by law, as more fully described in and subject to the terms of
the form of Indemnity Agreement attached hereto as Exhibit A.

2



--------------------------------------------------------------------------------



 



3. EXPENSES AND BENEFITS.
     3.1 REASONABLE AND NECESSARY BUSINESS EXPENSES. In addition to the
compensation provided for in Section 2 hereof, the Company shall reimburse
Executive for all reasonable, customary and necessary expenses incurred in the
performance of Executive’s duties hereunder. Executive shall first account for
such expenses by submitting a statement itemizing such expenses prepared in
accordance with the policy set by the Company for reimbursement of such
expenses. The amount, nature and extent of reimbursement for such expenses shall
always be subject to the control, supervision and direction of the Chief
Financial Officer, the CEO and the Board, or such other persons as may be
specified from time to time by the CEO.
     3.2 BENEFITS. During Executive’s full-time employment with the Company,
pursuant to this Agreement:
          (a) Executive shall be eligible to participate in the Company’s
standard U.S. health insurance, life insurance and disability insurance plans,
as such plans may be modified from time to time; and
          (b) Executive shall be eligible to participate in the Company’s
qualified and non-qualified retirement and other deferred compensation programs
pursuant to their terms, as such programs may be modified from time to time.
     3.3 SARBANES-OXLEY ACT LOAN PROHIBITION. To the extent that any company
benefit, program, practice, arrangement, or any term of this Agreement would or
might otherwise result in the Company’s extension of a credit arrangement to
Executive not permissible under the Sarbanes-Oxley Act of 2002 (a “Loan”), the
Company will use reasonable efforts to provide Executive with a substitute for
such Loan, which is lawful and of at least equal value. If this cannot be done,
or if doing so would be significantly more expensive to the Company than making
a Loan, then the Company need not make or maintain a Loan or provide a
substitute for it.
4. TERMINATION OF EMPLOYMENT.
     4.1 GENERAL. Executive’s employment by the Company under this Agreement
shall terminate immediately upon delivery to Executive of written notice of
termination by the Company subject to any cure period specified below, upon the
Company’s receipt of written notice of termination by Executive at least thirty
(30) days before the specified effective date of such termination, or upon
Executive’s death or Permanent Disability (as defined in Section 4.4 hereof). In
the event of such termination, except where Executive is terminated for Cause
(as defined in Section 4.2 hereof) or as the result of a Permanent Disability or
death, or where Executive voluntarily terminates his employment other than a
Constructive Termination (as defined in Section 4.3 hereof), and upon execution
by Executive at or about the effective date of such termination of the Executive
Transition and Release Agreement, in the form attached hereto as Exhibit B (the
“Transition Agreement”), the Company shall provide Executive with the benefits
as set forth in the Transition Agreement.

3



--------------------------------------------------------------------------------



 



     4.2 DEFINITION OF CAUSE. For purposes of this Agreement, “Cause” shall be
deemed to mean (1) Executive’s gross misconduct or fraud in the performance of
his duties under this Agreement; (2) Executive’s conviction or guilty plea or
plea of nolo contendere with respect to any felony or act of moral turpitude;
(3) Executive’s engaging in any material act of theft or material
misappropriation of company property in connection with his employment;
(4) Executive’s material breach of this Agreement, after written notice
delivered to Executive identifying such breach and his failure to cure such
breach, if curable, within thirty (30) days following delivery of such notice;
(5) Executive’s material breach of the Proprietary Information Agreement (as
defined in Section 8 hereof) and, where such breach is curable, if such breach
is not cured within thirty (30) days following delivery of written notice
thereof from the Company; (6) Executive’s material failure/refusal to perform
his assigned duties, and, where such failure/refusal is curable, if such
failure/refusal is not cured within thirty (30) days following delivery of
written notice thereof from the Company; or (7) Executive’s material breach of
the Company’s Code of Business Conduct as such code may be revised from time to
time, and, where such breach is curable, if such breach is not cured within
thirty (30) days following delivery of written notice thereof from the Company.
     4.3 CONSTRUCTIVE TERMINATION. Notwithstanding anything in this Section 4 to
the contrary, Executive may, upon at least thirty (30) days’ written notice to
the Company, voluntarily end his employment upon or within ninety (90) days
following the occurrence of an event constituting a Constructive Termination and
be eligible to receive the benefits set forth in the Transition Agreement in
exchange for executing and delivering that agreement in accordance with
Section 9.3 hereof. For purposes of this Agreement, “Constructive Termination”
shall mean:
          (a) a material adverse change, without Executive’s written consent, in
Executive’s authority, duties or title causing Executive’s position to be of
materially less stature or responsibility, after written notice delivered to the
Company of such change and the Company’s failure to cure such change, if
curable, within thirty (30) days following delivery of such notice:
          (b) any change, without Executive’s written consent, to Executive’s
reporting structure causing Executive to no longer report to the CEO of the
Company, after written notice delivered to the Company of such change and the
Company’s failure to cure such change, if curable, within thirty (30) days
following delivery of such notice;
          (c) a reduction, without Executive’s written consent, in Executive’s
Base Salary in effect on the Effective Date (or such higher level as may be in
effect in the future) by more than ten percent (10%) or a reduction by more than
ten percent (10%) in Executive’s stated Target Bonus in effect on the Effective
Date (or such greater Target Bonus amount as may be in effect in the future)
under the Bonus Plan;
          (d) a relocation of Executive’s principal place of employment by more
than thirty (30) miles, unless Executive consents in writing to such relocation;

4



--------------------------------------------------------------------------------



 



          (e) any material breach by the Company of any provision of this
Agreement, after written notice delivered to the Company of such breach and the
Company’s failure to cure such breach, if curable, within thirty (30) days
following delivery of such notice;
          (f) any failure by the Company to obtain the written assumption of
this Agreement by any successor to the Company; or
          (g) in the event Executive, prior to a Change in Control (as defined
in Section 4.5 hereof), is identified as an executive officer of the Company for
purposes of the rules promulgated under Section 16 of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”) and following a Change in Control
in which the Company or any successor remains a publicly traded entity,
Executive is not identified as an executive officer for purposes of Section 16
of the Exchange Act at any time within one (1) year after the Change in Control.
     In the event of an event or circumstance constituting Constructive
Termination, the Company may notify Executive at any time prior to expiration of
the cure period that it will not cure the circumstance, in which case the cure
period shall end immediately upon such notification.
     4.4 PERMANENT DISABILITY. For purposes of this Agreement, “Permanent
Disability” shall mean any medically determinable physical or mental impairment
that can reasonably be expected to result in death or that has lasted or can
reasonably be expected to last for a continuous period of not less than twelve
(12) months and that renders Executive unable to perform effectively all of the
essential functions of his position pursuant to this Agreement, with or without
reasonable accommodation.
     4.5 CHANGE IN CONTROL.
          (a) Should there occur a Change in Control (as defined below) and if
within three (3) months prior to or thirteen (13) months following the Change in
Control either (i) Executive’s employment under this Agreement is terminated
without Cause or (ii) Executive resigns his employment as a result of an event
constituting a Constructive Termination, then, in exchange for executing and
delivering the Transition Agreement, and subject to the terms of the Transition
Agreement except as otherwise provided in this Section 4.5(a), Executive shall
be entitled to all of the benefits set forth therein, except that (1) in
addition to the amount of the payment described in paragraph 5(a) of the
Transition Agreement, Executive shall be entitled to an additional amount equal
to fifty percent (50%) of Executive’s annual Base Salary at the highest annual
Base Salary rate in effect at any time during the term of this Agreement (the
“Highest Base Salary”), which amount shall be paid at the same time as the
payment under such paragraph 5(a); (2) in addition to the amount of the payment
described in paragraph 6(a) of the Transition Agreement, Executive shall be
entitled to an additional amount equal to fifty percent (50%) of Executive’s
Highest Base Salary; and (3) in lieu of the acceleration described in paragraph
4(a) of the form of Transition Agreement attached hereto, all unvested equity
compensation awards (including stock options, restricted stock, and restricted
stock units) that are outstanding and held by Executive on the Transition
Commencement Date shall immediately vest and become exercisable in full on the
Transition Commencement Date, provided, that, if Executive’s termination of
employment without Cause or by reason of Constructive Termination

5



--------------------------------------------------------------------------------



 



occurs within three months prior to a Change in Control, any unvested equity
compensation awards that do not vest on the Transition Commencement Date shall
vest in full immediately prior to the effective time of the Change in Control.
Any acceleration of vesting pursuant to this Section 4.5(a) shall have no effect
on any other provisions of the equity compensation awards or the plans governing
such awards.
          (b) For purposes of this Section 4.5, a Change in Control shall be
deemed to occur upon the consummation of any one of the following events:

  (i)   any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) other than a trustee or other
fiduciary holding securities under an employee benefit plan of the Company or a
corporation owned directly or indirectly by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company,
is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934), directly or indirectly, of securities of the
Company representing more than fifty percent (50%) of the total voting power
represented by the Company’s then outstanding voting securities or any “person”
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person) ownership of securities of the Company
representing thirty percent (30%) or more of the total voting power; or     (ii)
  during any period of two consecutive years, individuals who at the beginning
of such period constitute the Board and any new director whose election by the
Board or nomination for election by the Company’s stockholders was approved by a
vote of at least two-thirds (2/3) of the directors then still in office who
either were directors at the beginning of the period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute a majority thereof; or     (iii)   the stockholders of the Company
approve a merger or consolidation of the Company with any other corporation,
other than a merger or consolidation that would result in the voting securities
of the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) at least 80% of the total voting power represented by the
voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation; or     (iv)   the stockholders
of the Company approve a plan of complete liquidation of the Company or an
agreement for the sale or

6



--------------------------------------------------------------------------------



 



      disposition by the Company (in one transaction or a series of
transactions) of all or substantially all of the Company’s assets.

  4.6   TERMINATION FOR CAUSE, VOLUNTARY TERMINATION, OR TERMINATION ON ACCOUNT
OF DEATH OR PERMANENT DISABILITY.

          (a) In the event Executive’s employment is terminated for Cause or
Executive voluntarily terminates his employment with the Company other than in
connection with a Constructive Termination, then Executive will be paid only
(i) any earned but unpaid Base Salary and any outstanding expense reimbursements
submitted and approved pursuant to Section 3.1 hereof, and (ii) other unpaid
vested amounts or benefits under the Company compensation, incentive and benefit
plans in which Executive participates, in each case under this clause (ii) as of
the effective date of such termination; and
          (b) In the event Executive’s employment is terminated on account of
death or Permanent Disability, then, in addition to all amounts payable pursuant
to Section 4.6(a), upon execution by Executive or Executive’s representative or
a representative of Executive’s estate, as soon as reasonably practicable but in
no event later than one hundred eighty (180) days following the date of
Executive’s termination of employment, of the Release Agreement, in the form
attached hereto as Exhibit C, and such Release Agreement becoming effective, the
Company shall provide Executive or his estate, as the case may be, the following
benefits to which Executive would not otherwise be entitled: (i) all unvested
equity compensation awards (including stock options, restricted stock and
restricted stock units) outstanding and held by Executive on the date of his
termination that would have vested over the twelve (12) months following the
date of termination had Executive continued in employment under his Employment
Agreement during that period shall immediately vest and become exercisable in
full on the date of such termination, such equity compensation awards and all
previously vested equity compensation awards shall remain exercisable for
twenty-four (24) months from the date of such termination (but not later than
the expiration of the term of the applicable equity compensation award), and
there shall be no further vesting of any equity compensation awards thereafter;
provided that this acceleration will have no effect on any other provisions of
the awards; and (ii) solely in the event of termination on account of Permanent
Disability, if Executive elects to continue coverage under Cadence’s medical,
dental and vision insurance plans pursuant to COBRA. Cadence will pay
Executive’s COBRA premiums for twelve (12) months following such termination. In
the event that Executive performs full-time or part-time employment or
consulting services during the 12-month period following his termination on
account of Permanent Disability without the written consent of the Company, then
all equity compensation awards the vesting of which had been accelerated
pursuant to the preceding sentence shall be forfeited and Executive shall return
to the Company all stock obtained or on which restrictions terminated upon such
vesting and the proceeds from the sale of any such stock, and all stock, net of
exercise price, obtained upon the exercise of options that vested pursuant to
the preceding sentence and the proceeds, net of exercise price, from the sale of
any such stock.
          (c) In the event Executive’s employment is terminated for Cause, or on
account of death or Permanent Disability, or Executive voluntarily terminates
his employment with the Company other than in connection with a Constructive
Termination, Executive shall not

7



--------------------------------------------------------------------------------



 



become a party to the Transition Agreement and shall not be bound by any of the
terms and provisions thereof.
5. EXCISE TAX.
     In the event that any benefits payable to Executive pursuant to the
Transition Agreement (“Termination Benefits”) (i) constitute “parachute
payments” within the meaning of Section 280G of the Internal Revenue Code of
1986, as amended (the “Code”), or any comparable successor provisions, and
(ii) but for this Section 5 would be subject to the excise tax imposed by
Section 4999 of the Code, or any comparable successor provisions (the “Excise
Tax”), then Executive’s Termination Benefits hereunder shall be either
(a) provided to Executive in full, or (b) provided to Executive as to such
lesser extent which would result in no portion of such benefits being subject to
the Excise Tax, whichever of the foregoing amounts, when taking into account
applicable federal, state, local and foreign income and employment taxes, the
Excise Tax, and any other applicable taxes, results in the receipt by Executive,
on an after-tax basis, of the greatest amount of benefits, notwithstanding that
all or some portion of such benefits may be taxable under the Excise Tax and
Executive shall have no right to Termination Benefits in excess of the amount so
determined. Unless the Company and Executive otherwise agree in writing, any
determination required under this Section 5 shall be made in writing in good
faith by a nationally recognized accounting firm selected by the Company (the
“Accountants”). In the event of a reduction of benefits hereunder, Executive
shall be given the choice of which benefits to reduce. If Executive does not
provide written identification to the Company of which benefits he chooses to
reduce within ten (10) days after written notice of the Accountants’
determination, and Executive has not disputed the Accountants’ determination,
then the Company shall select the benefits to be reduced. For purposes of making
the calculations required by this Section 5, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of the Code,
and other applicable legal authority. The Company and Executive shall furnish to
the Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section 5. The Company shall
bear the cost of all fees the Accountants charge in connection with any
calculations contemplated by this Section 5.
6. DISPUTE RESOLUTION.
          (a) Each of the parties expressly agrees that, to the extent permitted
by applicable law and to the extent that the enforceability of this Agreement is
not thereby impaired, any and all disputes, controversies or claims between
Executive and the Company arising under this Agreement, except those arising
under Section 6(d) hereof or under the Proprietary Information Agreement (as
defined in Section 8 hereof), shall be determined exclusively by final and
binding arbitration before a single arbitrator in accordance with the JAMS
Arbitration Rules and Procedures, or successor rules then in effect, and that
judgment upon the award of the arbitrator may be rendered in any court of
competent jurisdiction. This includes, without limitation, any and all disputes,
controversies, and/or claims arising out of or concerning Executive’s employment
by the Company or the termination of his employment or this Agreement, and
includes, without limitation, claims by Executive against directors, officers or
employees of the Company, whether arising under theories of liability or damages
based on contract, tort or statute, to the full extent permitted by law. As a
material part of this agreement

8



--------------------------------------------------------------------------------



 



to arbitrate claims, the parties expressly waive all rights to a jury trial in
court on all statutory or other claims. This Section 6 does not purport to limit
either party’s ability to recover any remedies provided for by statute,
including attorneys’ fees.
          (b) The arbitration shall be held in the San Jose, California
metropolitan area, and shall be administered by JAMS or, in the event JAMS does
not then conduct arbitration proceedings, a similarly reputable arbitration
administrator. Under such proceeding, the parties shall select a mutually
acceptable, neutral arbitrator from among the JAMS panel of arbitrators. Except
as provided herein, the Federal Arbitration Act shall govern the interpretation
and enforcement of such arbitration proceeding. The arbitrator shall apply the
substantive law (and the law of remedies, if applicable) of the State of
California, or federal law, if California law is preempted, and the arbitrator
is without jurisdiction to apply any different substantive law. The parties
agree that they will be allowed to engage in adequate discovery, the scope of
which will he determined by the arbitrator, consistent with the nature of the
claims in dispute. The arbitrator shall have the authority to entertain a motion
to dismiss and/or a motion for summary judgment by any party and shall apply the
standards governing such motions under the Federal Rules of Civil Procedure. The
arbitrator shall render an award that shall include a written statement of
opinion setting forth the arbitrator’s findings of fact and conclusions of law.
Judgment upon the award may be entered in any court having jurisdiction thereof.
The parties intend this arbitration provision to he valid, enforceable,
irrevocable and construed as broadly as possible.
          (c) The Company shall be responsible for payment of the arbitrator’s
fees as well as all administrative fees associated with the arbitration. The
parties shall be responsible for their own attorneys’ fees and costs (including
expert fees and costs), except that if any party prevails on a statutory claim
that entitles the prevailing party to reasonable attorneys’ fees (with or
without expert fees) as part of the costs, the arbitrator may award reasonable
attorneys’ fees ( with or without expert fees) to the prevailing party in accord
with such statute.
          (d) The parties agree, however, that damages would be an inadequate
remedy for the Company in the event of a breach or threatened breach of
Section 1.3 of this Agreement or any provision of the Proprietary Information
Agreement (as defined in Section 8 hereof). In the event of any such breach or
threatened breach, Cadence may, either with or without pursuing any potential
damage remedies, obtain from a court of competent jurisdiction, and enforce, an
injunction prohibiting Executive from violating Section 1.3 of this Agreement or
any provision of the Proprietary Information Agreement (as defined in Section 8
hereof) and requiring Executive to comply with the terms of those agreements.
7. COOPERATION WITH THE COMPANY AFTER TERMINATION OF THE EMPLOYMENT PERIOD.
     Following his termination of full-time employment for any reason (other
than death), Executive shall provide the Company with reasonable cooperation in
all matters relating to the winding up of his pending work on behalf of the
Company and the orderly transfer of any such pending work to other employees of
the Company as may be designated by the Company. Such cooperation shall be
provided by Executive at mutually-convenient times. Executive also agrees to
participate as a witness in any litigation or regulatory proceeding to which the
Company or any of its affiliates is a party at the request of the Company upon
delivery to Executive of

9



--------------------------------------------------------------------------------



 



reasonable advance notice. With respect to the cooperation/participation
described in the preceding sentences, the Company will reimburse Executive for
all reasonable and documented expenses incurred by Executive in the course of
such cooperation/participation. Furthermore, Executive agrees to return to the
Company all property of the Company, including all hard and soft copies of
records, documents, materials and files relating to confidential, proprietary or
sensitive company information in his possession or control, as well as all other
company-owned property in his possession or control, at the time of the
termination of his full-time employment, except to the extent that the Company
determines that retention of any of such property is necessary, desirable or
convenient in order to permit Executive to satisfy his obligations under this
Section 7 or under the Transition Agreement, after which time Executive shall
promptly return all such retained company property.
8. PROPRIETARY INFORMATION AGREEMENT.
     The Executive’s Employee Proprietary Information and Inventions Agreement
was executed on December 30, 2004 in the form attached hereto as Exhibit D (the
“Proprietary Information Agreement”).
9. GENERAL.
     9.1 WAIVER. Neither party shall, by mere lapse of time, without giving
notice or taking other action hereunder, be deemed to have waived any breach by
the other party of any of the provisions of this Agreement. Further, the waiver
by either party of a particular breach of this Agreement by the other shall
neither be construed as, nor constitute, a continuing waiver of such breach or
of other breaches of the same or any other provision of this Agreement.
     9.2 SEVERABILITY. If for any reason a court of competent jurisdiction or
arbitrator finds any provision of this Agreement to be unenforceable, the
provision shall be deemed amended as necessary to conform to applicable laws or
regulations, or if it cannot be so amended without materially altering the
intention of the parties, the remainder of the Agreement shall continue in full
force and effect as if the offending provision were not contained herein.
     9.3 NOTICES. All notices and other communications required or permitted to
be given under this Agreement shall be in writing and shall be considered
effective either (a) upon personal service, or (b) upon delivery by facsimile
and depositing such notice in the U.S. Mail, postage prepaid, return receipt
requested and, if addressed to the Company, in care of the CEO at the Company’s
principal corporate address, and, if addressed to Executive, at his most recent
address shown on the Company’s corporate records or at any other address that
Executive may specify in any appropriate notice to the Company, or (c) upon only
depositing such notice in the U.S. Mail as described in clause (b) of this
paragraph, or (d) upon delivery by email, if addressed to the Company to
generalcounsel@cadence.com and if addressed to Executive to such email address
as Executive may specify by notice to the Company.
     9.4 COUNTERPARTS. This Agreement may be executed by facsimile and in any
number of counterparts, each of which shall be deemed an original and all of
which taken together constitute one and the same instrument and in making proof
hereof it shall not be necessary to produce or account for more than one such
counterpart.

10



--------------------------------------------------------------------------------



 



     9.5 ENTIRE AGREEMENT. The parties hereto acknowledge that each has read
this Agreement, understands it, and agrees to be bound by its terms. The parties
further agree that this Agreement, the exhibits to this Agreement, any existing
equity compensation award agreements between the parties, and the documents,
plans and policies referred to in this Agreement (which are hereby incorporated
herein by reference) constitute the complete and exclusive statement of the
agreement between the parties and supersedes all proposals (oral or written),
understandings, agreements, representations, conditions, covenants, and all
other communications between the parties relating to the subject matter hereof;
provided, however, that the Proprietary Information Agreement, and Executive’s
agreement, made prior to the Effective Date of this Agreement, to abide by the
Company’s policies, including but not limited to the Company’s Employee
Handbook, Sexual Harassment Policy and Code of Business Conduct, as amended from
time to time, remain in full force and effect and govern Executive’s conduct
from the date of execution of such agreements until the Effective Date of this
Agreement.
     9.6 GOVERNING LAW. This Agreement shall be governed by the laws of the
State of California, without regard to its conflict of laws principles.
     9.7 ASSIGNMENT AND SUCCESSORS. The Company shall have the right to assign
its rights and obligations under this Agreement to an entity that, directly or
indirectly, acquires all or substantially all of the assets of the Company. The
rights and obligations of the Company under this Agreement shall inure to the
benefit and shall be binding upon the successors and assigns of the Company.
Executive shall not have any right to assign his obligations under this
Agreement and shall only be entitled to assign his rights under this Agreement
upon his death, to his estate or designated beneficiary, or as otherwise agreed
to by the Company.
     9.8 AMENDMENTS. This Agreement, and the terms and conditions of the matters
addressed in this Agreement, may only be amended in writing executed both by the
Executive and the CEO of the Company.
     9.9 TERMINATION AND SURVIVAL OF CERTAIN PROVISIONS. This Agreement shall
terminate upon the termination of Executive’s full-time employment for any
reason; provided, however, that the following provisions of this Agreement shall
survive its termination: Executive’s obligations under Section 7 hereof; the
Company’s obligations to provide compensation earned through the termination of
the employment relationship plus all reimbursements to which Executive is
entitled, under Sections 2 and 3 hereof; the Company’s obligations and
Executive’s obligations under Section 5 hereof; the Company’s obligations and
Executive’s obligations enumerated in the Transition Agreement, if applicable;
the Company’s obligation to indemnify Executive pursuant to Section 2.4 hereof
and the referenced Indemnity Agreement; the dispute resolution provisions of
Section 6 hereof; and, to the extent applicable, this Section 9.
     9.10 FORMER EMPLOYERS. Executive represents and warrants to the Company
that he is not subject to any employment, confidentiality or other agreement or
restriction that would prevent him from fully satisfying his duties under this
Agreement or that would he violated if he did so. Without the Company’s prior
written approval, Executive will not:

11



--------------------------------------------------------------------------------



 



  (a)   disclose any proprietary information belonging to a former employer or
other entity without its written permission;     (b)   contact any former
employer’s customers or employees to solicit their business or employment on
behalf of the Company in violation of Executive’s existing obligations to his
former employer; or     (c)   distribute announcements about or otherwise
publicize Executive’s employment with the Company.

     Executive shall indemnify and hold the Company harmless from any
liabilities, including reasonable defense costs, it may incur because he is
alleged to have broken any of these promises or improperly revealed or used such
proprietary information or to have threatened to do so, or if a former employer
challenges Executive’s entering into this Agreement or rendering services
pursuant to it.
     9.11 DEPARTMENT OF HOMELAND SECURITY VERIFICATION REQUIREMENT. If Executive
has not already done so, he will timely file all documents required by the
Department of Homeland Security to verify his identity and his lawful employment
in the United States. Notwithstanding any other provision of this Agreement, if
Executive fails to meet any such requirements promptly after receiving a written
request from the Company to do so, his employment will terminate immediately
upon notice from the Company and he will not be entitled to any compensation
from the Company of any type.
     9.12 HEADINGS. The headings of the several sections and paragraphs of this
Agreement are inserted solely for the convenience of reference and are not a
part of and are not intended to govern, limit or aid in the construction of any
term or provision hereof.
     9.13 TAXES AND OTHER WITHHOLDINGS. Notwithstanding any other provision of
this Agreement, the Company may withhold from amounts payable hereunder all
federal, state, local and foreign taxes and other amounts that are required to
be withheld by applicable laws or regulations, and the withholding of any amount
shall be treated as payment thereof for purposes of determining whether
Executive has been paid amounts to which he is entitled.
     9.14 TAX MATTERS. Notwithstanding anything in this Agreement or the
Transition Agreement to the contrary, to the extent that the Company in good
faith determines that any payment resulting from Executive’s termination of
employment provided for in this Agreement or the Transition Agreement
constitutes a “deferral of compensation” and that the Executive is a “specified
employee,” both within the meaning of Section 409A of the Code, no such amounts
shall be payable to Executive pursuant to this Agreement or the Transition
Agreement prior to the earliest of (a) Executive’s death following the
Termination Date (as such term is defined in the Transition Agreement) or
(b) the date that is six months following the date of Executive’s “separation
from service” with the Company (within the meaning of Section 409A of the Code).
In addition, with regard to any provision herein or in the Transition Agreement
that provides for reimbursement of costs and expenses or in-kind benefits,
except as permitted by Section 409A of the Code, (i) the right to reimbursement
or in-kind benefits shall not be subject to liquidation or

12



--------------------------------------------------------------------------------



 



exchange for another benefit, (ii) the amount of expenses eligible for
reimbursement or in-kind benefits provided during any taxable year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year, provided that the foregoing clause
(ii) shall not be deemed to be violated with regard to expenses reimbursed under
any arrangement covered by Section 105(b) of the Code solely because such
expenses are subject to a limit related to the period the arrangement is in
effect and (iii) such payments shall be made on or before the last day of
Executive’s taxable year following the taxable year in which the expense
occurred.
     IN WITNESS WHEREOF, the parties have executed this Agreement on this 29th
day of July, 2008.

                  CADENCE DESIGN SYSTEMS, INC.       EXECUTIVE    
 
               
By:
  /s/ Michael J. Fister
 
Michael J. Fister       /s/ William Porter
 
William Porter    
 
  President and Chief Executive Officer            

13



--------------------------------------------------------------------------------



 



EXHIBIT A
INDEMNITY AGREEMENT

 



--------------------------------------------------------------------------------



 



INDEMNITY AGREEMENT
     This Indemnity Agreement (this “Agreement”), dated as of July 29, 2008, is
made by and between Cadence Design Systems, Inc., a Delaware corporation (the
“Company”), and William Porter, Executive Vice President and Chief
Administrative Officer of the Company (the “Indemnitee”).
RECITALS
     A. The Company is aware that competent and experienced persons are
increasingly reluctant to serve as directors or officers of corporations unless
they are protected by comprehensive liability insurance and indemnification, due
to increased exposure to litigation costs and risks resulting from their service
to such corporations;
     B. Plaintiffs often seek damages in such large amounts and the costs of
litigation may he so substantial (whether or not the case is meritorious), that
the defense and/or settlement of such litigation is often beyond the personal
resources of officers and directors;
     C. The Company believes that its directors and officers and the directors
and officers of its subsidiaries should be able to serve as such, and in such
other capacities as the Company may request, as the case may be, free from undue
concern about the risk of large judgments and other expenses that may be
incurred as a result of the good faith performance of their duties to the
Company or its subsidiaries;
     D. The Company recognizes that the long period of time that may elapse
before the trial or other disposition of legal proceedings may extend beyond the
normal time for retirement for such director or officer, with the result that
the Indemnitee, after retirement or in the event of the Indemnitee’s death, the
Indemnitee’s spouse, heirs, executors or administrators, may be faced with
limited ability and undue hardship in maintaining an adequate defense, which may
discourage such director or officer from serving in that position;
     E. Based upon their experience as business managers, the Board of Directors
of the Company (the “Board”) has concluded that, to retain and attract talented
and experienced individuals to serve as directors and certain officers of the
Company and its subsidiaries and to encourage such individuals to take the
business risks necessary for the success of the Company and its subsidiaries, it
is necessary, and in the best interests of the Company and its stockholders, for
the Company to contractually indemnify such individuals, and to assume for
itself maximum liability for claims against such persons in connection with
their service;
     F. The Company desires and has requested the Indemnitee to serve or
continue to serve as a director and/or an officer of the Company and/or the
subsidiaries of the Company, free from undue concern for claims for damages
arising out of or related to such services to the Company and/or the
subsidiaries of the Company; and
     G. The Indemnitee is willing to serve, or to continue to serve, the Company
and/or the subsidiaries of the Company provided that the Indemnitee is furnished
the indemnity provided for herein.

1



--------------------------------------------------------------------------------



 



AGREEMENT
     NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby
agree as follows:
     1. Definitions.
          (a) Change in Control. For purposes of this Agreement, a “change in
control” shall be deemed to have occurred if (i) any “person” (as such term is
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended), other than a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or a corporation owned directly or
indirectly by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company, is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under Securities Exchange Act of
1934, as amended), directly or indirectly, of securities of the Company
representing 20% or more of the total voting power represented by the Company’s
then outstanding voting securities; or (ii) during any period of two consecutive
years, individuals who at the beginning of such period constitute the Board and
any new director whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least two-thirds (2/3) of
the directors then still in office who either were directors at the beginning of
the period or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority thereof; or (iii) the
stockholders of the Company approve a merger or consolidation of the Company
with any other corporation, other than a merger or consolidation that would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) at least 80% of the
total voting power represented by the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation; or
(iv) the stockholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company (in one
transaction or a series of transactions) of all or substantially all of the
Company’s assets.
          (b) Covered Person. For purposes of this Agreement, a “covered person”
shall include the Indemnitee and any heir, executor, administrator or other
legal representative of the Indemnitee following the Indemnitee’s death or
incapacity.
          (c) Disinterested Directors. For purposes of this Agreement,
“disinterested directors” mean any director of the Company who is not or was not
a party to the proceeding in respect of which indemnification is being sought by
a covered person.
          (d) Expenses. For purposes of this Agreement, “expenses” include all
direct and indirect costs of any type or nature whatsoever (including, without
limitation, all attorneys’ fees and related disbursements and other
out-of-pocket costs) actually and reasonably incurred by a covered person in
connection with either the investigation, defense or appeal of a proceeding or
establishing or enforcing a right to indemnification or advancement under this
Agreement, Section 145 of the Delaware General Corporation Law or otherwise.

2



--------------------------------------------------------------------------------



 



          (e) Independent Legal Counsel. For purposes of this Agreement,
“independent legal counsel” means a law firm or a member of a law firm that
neither is presently nor in the past five years has been retained to represent
(i) the Company or a covered person in any matter material to either such party,
or (ii) any other party to the proceeding giving rise to a claim for
indemnification or advancement hereunder. “Independent legal counsel” shall not
include any person who, under the applicable standards of professional conduct
then prevailing, would have a conflict of interest in representing either the
Company or the covered person in an action to determine such covered person’s
right to indemnification or advancement under this Agreement.
          (F) Proceeding. For purposes of this Agreement, “proceeding” means any
threatened, pending or completed action, suit or other proceeding, whether
civil, criminal, administrative, legislative, investigative or of any other type
whatsoever, and including any of the foregoing commenced by or on behalf of the
Company, derivatively or otherwise.
          (g) Subsidiary. For purposes of this Agreement, “subsidiary” means any
corporation of which more than 50% of the outstanding voting securities is owned
directly or indirectly by the Company, and one or more other subsidiaries, or by
one or more other subsidiaries.
     2. Agreement to Serve. The Indemnitee agrees to serve and/or continue to
serve the Company and/or its subsidiaries in the Indemnitee’s present capacity,
so long as the Indemnitee is duly appointed or elected or until such time as the
Indemnitee tenders a written resignation; provided, however, that nothing
contained in this Agreement is intended to create any right to continued
employment or other form of service for the Company or its subsidiaries by
Indemnitee.
     3. Maintenance of Liability Insurance.
          (a) The Company hereby covenants and agrees that, so long as the
Indemnitee shall continue to serve as an officer or director of the Company or
any of its subsidiaries, and thereafter so long as the Indemnitee shall be
subject to any possible proceeding by reason of such service, the Company,
subject to Section 3(b), shall use reasonable efforts to obtain and maintain in
full force and effect directors’ and officers’ liability insurance (“D&O
Insurance”) in reasonable amounts from established and reputable insurers.
          (b) Notwithstanding the foregoing, the Company shall have no
obligation to obtain or maintain D&O Insurance if the Company determines in good
faith that such insurance is not reasonably available, the premium costs for
such insurance are disproportionate to the amount of coverage provided, the
coverage provided by such insurance is limited by exclusions so as to provide an
insufficient benefit, or the Indemnitee is covered by similar insurance
maintained by a subsidiary of the Company.
     4. Mandatory Indemnification.
          (a) Right to Indemnification. In the event a covered person was or is
made a party or is threatened to be made a party to or is involved in any
proceeding, by reason of the fact that the Indemnitee is or was a director,
officer, employee or agent of the Company (including

3



--------------------------------------------------------------------------------



 



any subsidiary or affiliate thereof or any constituent corporation or any of the
foregoing absorbed in any merger) or is or was serving at the request of the
Company (including such subsidiary, affiliate or constituent corporation) as a
director, officer, employee or agent of another corporation, or of a
partnership, joint venture, trust or other entity, including service with
respect to employee benefit plans, such person shall be indemnified and held
harmless by the Company to the fullest extent permitted by applicable law and
the Company’s Bylaws, against all expenses, liability and loss (including,
without limitation, attorneys’ fees, judgments, fines, forfeitures, ERISA excise
and other taxes and penalties, and amounts paid or to be paid in settlement)
actually and reasonably incurred or suffered by such person in connection
therewith. Such indemnification shall continue after the Indemnitee has ceased
to serve in such capacity and shall inure to the benefit of the Indemnitee’s
heirs, executors, administrators and other legal representatives; provided,
however, that except for a proceeding pursuant to Section 7, the Company shall
indemnify any such person in connection with a proceeding (or part thereof)
initiated by such person only if such proceeding (or part thereof) was
authorized by the Board.
          (b) Exception for Amounts Covered by Insurance. Notwithstanding the
foregoing, the Company shall not be obligated to indemnify a covered person for
expenses or liabilities of any type whatsoever (including, but not limited to,
attorneys’ fees, judgments, fines, forfeitures, ERISA excise and other taxes and
penalties, and amounts paid or to be paid in settlement) which have been paid
directly to such person or a third party on the covered person’s behalf by D&O
Insurance.
          (c) Partial Indemnification; Successful Defense. If a covered person
is entitled under any provision of this Agreement to indemnification by the
Company for some or a portion of any expenses or liabilities of any type
whatsoever (including, but not limited to, attorneys’ fees, judgments, fines,
forfeitures, ERISA excise and other taxes and penalties, and amounts paid or to
be paid in settlement) incurred by the covered person in the investigation,
defense, settlement or appeal of a proceeding, but not entitled, however, to
indemnification for the total amount thereof, the Company shall nevertheless
indemnify such person for such total amount. except as to the portion thereof to
which the covered person is not entitled by applicable law, the Company’s Bylaws
or this Agreement. Notwithstanding any other provision of this Agreement, to the
extent that a covered person has been successful, on the merits or otherwise, in
whole or in part, in the defense of a proceeding, or in the defense of any
claim, issue or matter therein, including, without limitation, the dismissal of
any action without prejudice, the covered person shall be indemnified against
the total amount of any expenses actually and reasonably incurred or suffered by
such person in connection therewith.
     5. Mandatory Advancement of Expenses. The Company shall pay all expenses
incurred by a covered person in advance of the final disposition of a proceeding
as they are incurred; provided, however, that if the Delaware General
Corporation Law then so requires, the payment of such expenses incurred in
advance of the final disposition of such proceeding shall he made only upon
delivery to the Company of an undertaking, by or on behalf of such covered
person, to repay all amounts so advanced if it should be determined ultimately,
after a final adjudication (including all appeals), that such person is not
entitled to the payment of such expenses by the Company.

4



--------------------------------------------------------------------------------



 



     6. Notice and Procedures for Obtaining Indemnification and Advancement.
          (a) Promptly after receipt by a covered person of notice of the
commencement of or the threat of commencement of any proceeding, such person
shall, if such person believes that indemnification or advancement with respect
thereto may be sought from the Company under this Agreement, notify the Company
of the commencement or threat of commencement thereof; provided, however, that
the failure to notify the Company shall not relieve the Company of any liability
it may have to such covered person under this Agreement.
          (b) Upon written request by a covered person for indemnification
pursuant to Section 4(a), the entitlement of such covered person to
indemnification, to the extent not provided pursuant to the terms of this
Agreement, shall be determined and such indemnification shall be paid in full
within sixty (60) days after a written request for indemnification has been
received by the Company. Such request shall include documentation or information
which is necessary for such determination and which is reasonably available to
the covered person. Upon making a request for indemnification, a covered person
shall be presumed to be entitled to indemnification hereunder and the Company
shall have the burden of proving that the covered person is not entitled to be
indemnified. If the person or persons empowered to make such determination
pursuant to Section 6(c) fail to make the requested determination with respect
to indemnification within sixty (60) days after a written request for
indemnification has been received by the Company, a requisite determination of
entitlement to indemnification shall be deemed to have been made and the covered
person shall be absolutely entitled to such indemnification, absent actual and
material fraud in the request for indemnification.
          (c) The determination of entitlement to indemnification pursuant to
Section 6(b) shall be made by the following person or persons who shall be
empowered to make such determination: (i) the Board, by a majority vote of
disinterested directors, whether or not such majority constitutes a quorum;
(ii) a committee of disinterested directors designated by a majority vote of
such directors, whether or not such majority constitutes a quorum; (iii) if
there are no disinterested directors, or if the disinterested directors so
direct, by independent legal counsel in a written opinion to the Board, a copy
of which shall be delivered to the covered person; or (iv) the stockholders of
the Company. If a change in control has occurred and results in individuals who
were directors prior to the circumstances giving rise to the change in control
ceasing for any reason to constitute a majority of the Board, such determination
shall be made by independent legal counsel of a reputable national law firm in a
written opinion, and such independent counsel shall render its written opinion
to the Company and to the covered person. The Company agrees to pay the
reasonable fees of such independent legal counsel and to indemnify fully such
independent legal counsel against any and all expenses (including attorneys’
fees), claims, liabilities, loss and damages arising out of or relating to this
Agreement or the engagement of such independent legal counsel pursuant hereto.
The independent legal counsel shall be selected by the Board and approved by the
covered person; provided, however, that if a change in control has occurred,
such independent legal counsel shall be selected by the covered person and
approved by the Company (such approval not to be unreasonably withheld or
delayed).
          (d) Expenses incurred by a covered person in advance of the final
disposition of a proceeding shall be paid by the Company at the request of the
covered person, each such

5



--------------------------------------------------------------------------------



 



payment of expenses to be made within twenty (20) days after a written request
for such payment has been received by the Company. Such request shall reasonably
evidence the expenses incurred by the covered person and, to the extent required
pursuant to Section 5, shall include or be accompanied by an undertaking by or
on behalf of such covered person, to repay all amounts so advanced if it should
be determined ultimately, after a final adjudication (including all appeals),
that such person is not entitled to the payment of such expenses by the Company.
          (e) Any expenses incurred by a covered person in connection with a
request for indemnification or advancement of expenses hereunder, under any
other agreement, any provision of the Company’s Bylaws or any D&O insurance,
shall be borne by the Company.
          (f) If, at the time of the receipt of a notice of the commencement of
a proceeding, the Company has D&O Insurance in effect, the Company shall give
prompt notice of the commencement of such proceeding to the insurers in
accordance with the procedures set forth in the respective policies. The Company
shall thereafter take all necessary or desirable action to cause such insurers
to pay, on behalf of the covered person, all amounts payable as a result of such
proceeding in accordance with the terms of such policies.
          (g) In the event the Company shall be obligated to advance the
expenses for any proceeding against the covered person, the Company, if
appropriate, shall be entitled to assume the defense of such proceeding, with
counsel approved by the covered person (such approval not to be unreasonably
withheld or delayed), upon the delivery to the covered person of written notice
of its election so to do. After delivery of such notice, approval of such
counsel by the covered person and the retention of such counsel by the Company,
the Company shall not be liable to the covered person under this Agreement for
any fees of counsel subsequently incurred by the covered person with respect to
the same proceeding, provided that (i) the covered person shall have the right
to employ separate counsel in any such proceeding at the covered person’s
expense; and (ii) if (A) the employment of counsel by the covered person has
been previously authorized by the Company, (B) the Company shall not, in fact,
have employed counsel to assume the defense of such proceeding, or (C) it is
determined by legal counsel for the Company and the covered person that a
conflict of interest exists requiring the covered person to retain separate
counsel, the fees and expenses of the covered person’s counsel shall be at the
expense of the Company. If the Company has assumed the defense of a proceeding,
the Company shall not be liable to indemnify a covered person under this
Agreement for any amounts paid in settlement of any proceeding effected without
the Company’s written consent; provided, however, that if a change in control
has occurred, the Company shall be liable for indemnification for amounts paid
in settlement if independent legal counsel has approved the settlement. The
Company shall not settle any proceeding in any manner that would impose any
penalty or limitation on, or disclosure obligation with respect to, a covered
person without the covered person’s written consent. Neither the Company nor a
covered person shall unreasonably withhold or delay its consent to any proposed
settlement.
     7. Right of Covered Person to Bring Suit. If (a) indemnification is not
paid in full by the Company within sixty (60) days after a written request for
indemnification has been received by the Company pursuant to Section 6(b); (b) a
determination is made pursuant to Section 6(c) that a covered person is not
entitled to indemnification; or (c) a written request for an advancement of
expenses is not paid in full by the Company within twenty (20) days after a

6



--------------------------------------------------------------------------------



 



written request for such payment has been received by the Company pursuant to
Section 6(d), the covered person may at any time thereafter bring suit against
the Company to recover the unpaid amount of any claim for indemnification or
advancement. If successful in whole or in part in any such suit, or in a suit
brought by the Company to recover an advancement of expenses pursuant to the
terms of an undertaking, the covered person shall be entitled to be paid also
the expense of prosecuting or defending such suit. In any suit brought by a
covered person to enforce a right to indemnification hereunder (but not in a
suit brought by a covered person to enforce a right to an advancement of
expenses) it shall be a defense that indemnification is not permitted by
applicable law. Further, in any suit by the Company to recover an advancement of
expenses pursuant to the terms of an undertaking, the Company shall be entitled
to recover such expenses upon a final adjudication (including all appeals) by
asserting that indemnification is not permitted by applicable law. Neither the
failure of the Company (including the Board, a committee thereof, independent
legal counsel or its stockholders) to have made a determination prior to the
commencement of such suit that indemnification of the covered person is proper
in the circumstances because the Indemnitee has met the applicable standard of
conduct set forth in the Delaware General Corporation Law, nor an actual
determination by the Company (including the Board, a committee thereof,
independent legal counsel or its stockholders) that the Indemnitee has not met
the applicable standard of conduct, shall create a presumption that the covered
person is not entitled to indemnification or, in the case of such a suit brought
by a covered person, be a defense to such suit. If a determination is made or
deemed to have been made pursuant to the terms of Section 6 that a covered
person is entitled to indemnification, the Company shall be bound by such
determination and shall be precluded from asserting that such determination has
not been made or that the procedure by which such determination was made is not
valid, binding and enforceable. In any suit brought by a covered person to
enforce a right to indemnification or to an advancement of expenses hereunder,
or by the Company to recover an advancement of expenses pursuant to the terms of
an undertaking, the burden of proving that the covered person is not entitled to
be indemnified, or to such advancement of expenses, shall be on the Company.
     8. Limitation of Actions and Release of Claims. No proceeding shall be
brought and no cause of action shall be asserted by or on behalf of the Company
or any of its subsidiaries against the Indemnitee, the Indemnitee’s spouse,
heirs, estate, executors or administrators after the expiration of one year from
the act or omission of the Indemnitee upon which such proceeding is based;
however, in a case where the Indemnitee fraudulently conceals the facts
underlying such cause of action, no proceeding shall be brought and no cause of
action shall be asserted after the expiration of one year from the earlier of
(a) the date the Company or any subsidiary of the Company discovers such facts,
or (b) the date the Company or any subsidiary of the Company could have
discovered such facts by the exercise of reasonable diligence. Any claim or
cause of action of the Company or any subsidiary of the Company, including
claims predicated upon the negligent act or omission of the Indemnitee, shall be
extinguished and deemed released unless asserted by filing of a legal action
within such period. This Section 8 shall not apply to any cause of action which
has accrued on the date hereof and of which the Indemnitee is aware on the date
hereof, but as to which the Company or any of its subsidiaries has no actual
knowledge apart from the Indemnitee’s knowledge.
     9. Non-exclusivity. The provisions for indemnification and advancement of
expenses set forth in this Agreement shall not be deemed exclusive of any other
rights which the

7



--------------------------------------------------------------------------------



 



Indemnitee or any covered person may have under any provision of law, the
Company’s Certificate of Incorporation or Bylaws, the vote of the Company’s
disinterested directors or stockholders, other agreements, or otherwise, both as
to acts or omissions in the Indemnitee’s official capacity and to acts or
omissions in another capacity while occupying the Indemnitee’s position as an
officer, director or employee of the Company and/or its subsidiaries, and the
Indemnitee’s right hereunder shall continue after the Indemnitee has ceased to
serve the Company or any of its subsidiaries and shall inure to the benefit of
any heir, executor, administrator or other legal representative of the
Indemnitee. Notwithstanding the foregoing, this Agreement shall supersede and
replace any prior indemnification agreements entered into between the Company
and the Indemnitee, and any such prior agreements shall be terminated upon
execution of this Agreement.
     10. Interpretation of Agreement. It is understood that the parties hereto
intend this Agreement to be interpreted and enforced so as to provide
indemnification and advancement to the Indemnitee to the fullest extent now or
hereafter permitted by law.
     11. Severability. If any provision or provisions of this Agreement shall be
held to be invalid, illegal or unenforceable for any reason whatsoever, (a) the
validity, legality and enforceability of the remaining provisions of the
Agreement (including, without limitation, all portions of any paragraphs of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) shall
not in any way be affected or impaired thereby, and (b) to the fullest extent
possible, the provisions of this Agreement (including, without limitation, all
portions of any paragraphs of this Agreement containing any such provision held
to be invalid, illegal or unenforceable, that are not themselves invalid,
illegal or unenforceable) shall be construed so as to give effect to Section 10
hereof.
     12. Modification and Waiver. No supplement, modification or amendment of
this Agreement shall be binding unless executed in writing by both of the
parties hereto. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provision hereof (whether or
not similar), nor shall such waiver constitute a continuing waiver.
     13. Successors and Assigns. The terms of this Agreement shall bind, and
shall inure to the benefit of, the successors and assigns of the parties hereto.
     14. Notice. All notices, requests, demands and other communications under
this Agreement shall be in writing and shall be deemed duly given (a) upon
receipt, if delivered by hand, or (b) on the third business day after the
mailing date, if mailed by certified or registered mail with postage prepaid.
Addresses for notice to either party are as shown on the signature page of this
Agreement, or as subsequently modified by written notice.
     15. Governing Law. This Agreement shall be governed exclusively by and
construed according to the laws of the State of Delaware, as applied to
contracts between Delaware residents entered into and to be performed entirely
within Delaware.

8



--------------------------------------------------------------------------------



 



     16. Consent to Jurisdiction. The Company and the Indemnitee each hereby
irrevocably consent to the jurisdiction of the courts of the State of Delaware
for all purposes in connection with any action or proceeding which arises out of
or relates to this Agreement.
[Remainder of Page Left Intentionally Blank]

9



--------------------------------------------------------------------------------



 



     The parties hereto have entered into this Indemnity Agreement effective as
of the date first above written.

                  CADENCE DESIGN SYSTEMS, INC.    
 
           
 
  By:        
 
  Name:  
 
James J. Cowie    
 
  Title:   Senior Vice President
and General Counsel    
 
           
 
  Address:   2655 Seely Avenue, Building 5    
 
      San Jose, California 95134    
 
      Attention: Office of the General Counsel    
 
                INDEMNITEE    
 
           
 
  By:        
 
  Name:  
 
William Porter    
 
  Title:        
 
           
 
  Address:        

10



--------------------------------------------------------------------------------



 



EXHIBIT B
EXECUTIVE TRANSITION AND RELEASE AGREEMENT

 



--------------------------------------------------------------------------------



 



EXECUTIVE TRANSITION AND RELEASE AGREEMENT
     This Executive Transition and Release Agreement (this “Agreement”) is
entered into between William Porter (“Executive”) and Cadence Design Systems,
Inc. (“Cadence” or the “Company”).
     1. TRANSITION COMMENCEMENT DATE. As of <<Transition Commencement Date>>
(the “Transition Commencement Date”), Executive will no longer hold the position
of Executive Vice President and Chief Administrative Officer and will be
relieved of all of Executive’s authority and responsibilities in that position.
Executive will be paid (a) any earned but unpaid base salary for his services as
an officer of the Company prior to the Transition Commencement Date and any
outstanding expense reimbursements submitted and approved pursuant to
Section 3.1 of Executive’s Employment Agreement with the Company dated as of
[                    , 2008] (the “Employment Agreement”); and (b) other unpaid
vested amounts or benefits under the compensation, incentive and benefit plans
of the Company in which Executive participates, in each case under this clause
(b) as of the Transition Commencement Date. The payment of the foregoing amounts
shall be made to Executive by no later than the next regular payroll date
following the Transition Commencement Date. As of the first day of the month
following the Transition Commencement Date, Executive will no longer participate
in Cadence’s medical, dental, and vision insurance plans (unless Executive
elects to continue coverage pursuant to COBRA), and will not be eligible for a
bonus for any services rendered after that date.
     2. TRANSITION PERIOD. The period from the Transition Commencement Date to
the date when Executive’s employment with Cadence under this Agreement
terminates (the “Termination Date”) is called the “Transition Period” in this
Agreement. Executive’s Termination Date will be the earliest to occur of:
          a. the date on which Executive resigns from all employment with
Cadence;
          b. the date on which Cadence terminates Executive’s employment due to
a material breach by Executive of Executive’s duties or obligations under this
Agreement after written notice delivered to Executive identifying such breach
and his failure to cure such breach, if curable, within thirty (30) days
following delivery of such notice; and
          c. one year from the Transition Commencement Date.
     3. DUTIES AND OBLIGATIONS DURING THE TRANSITION PERIOD AND AFTERWARDS.
          a. During the Transition Period, Executive will assume the position
of<<New Position Title>>. In this position, Executive will render those services
requested by Cadence’s <<Management Representative» on an as-needed basis at
mutually-convenient times. Executive’s time rendering those services shall not
exceed twenty (20) hours per month. Except as otherwise provided in paragraph
3(b) of this Agreement, Executive’s obligations hereunder will not preclude
Executive from accepting and holding full-time employment elsewhere.

1



--------------------------------------------------------------------------------



 



Neither party expects that Executive will resume employment with Cadence in the
future at a level that exceeds the level set forth in this Section 3(a) and it
is the parties’ intent that Executive will have experienced a “separation from
service” as defined in Section 409A of the Code as of the Transition
Commencement Date.
          b. As a Cadence ((New position)), as well as other positions Executive
may have held with Cadence, Executive has obtained extensive and valuable
knowledge and information concerning Cadence’s business (including confidential
information relating to Cadence and its operations, intellectual property,
assets, contracts, customers, personnel, plans, marketing plans, research and
development plans and prospects). Executive acknowledges and agrees that it
would be virtually impossible for Executive to work as an employee, consultant
or advisor in any business in which Cadence engages on the Transition
Commencement Date, including the electronic design automation (“EDA”) industry,
without inevitably disclosing confidential and proprietary information belonging
to Cadence. Accordingly, during the Transition Period, Executive will not,
directly or indirectly, provide services, whether as an employee, consultant,
independent contractor, agent, sole proprietor, partner, joint venturer,
corporate officer or director, on behalf of any corporation, limited liability
company, partnership, or other entity or person or successor thereto that (i) is
engaged in any business in which Cadence or any of its affiliates is engaged on
the Transition Commencement Date or has been engaged at any time during the
12-month period immediately preceding the Transition Commencement Date, whether
in the EDA industry or otherwise, anywhere in the world (a “Cadence Business”),
or (ii) produces, markets, distributes or sells any products, directly or
indirectly through intermediaries, that are competitive with Cadence or any of
its affiliates. As used in this paragraph, the term “EDA industry” means the
research, design or development of electronic design automation software,
electronic design verification, emulation hardware and related products, such
products containing hardware, software and both hardware and/or software
products, designs or solutions for, and all intellectual property embodied in
the foregoing, or in commercial electronic design and/or maintenance services,
such services including all intellectual property embodied in the foregoing. If,
during the Transition Period, Executive receives an offer of employment or
consulting from any person or entity that engages in whole or in part in a
Cadence Business during the Transition Period, then Executive must first obtain
written approval from Cadence’s CEO before accepting said offer.
          c. During the Transition Period, Executive will be prohibited, to the
fullest extent allowed by applicable law, and except with the written advance
approval of Cadence’s CEO (or his successor(s)), from voluntarily or
involuntarily, for any reason whatsoever, directly or indirectly, individually
or on behalf of persons or entities not now parties to this Agreement:
(i) encouraging, inducing, attempting to induce, recruiting, attempting to
recruit, soliciting or attempting to solicit or participating in any way in
hiring or retaining for employment, contractor or consulting opportunities
anyone who is employed at that time, or was employed during the previous one
year, by Cadence or any Cadence affiliate; (ii) interfering or attempting to
interfere with the relationship or prospective relationship of Cadence or any
Cadence affiliate with any former, present or future client, customer, joint
venture partner, or financial backer of Cadence or any Cadence affiliate; or
(iii) soliciting, diverting or accepting business, in any line or area of
business engaged in by Cadence or any Cadence affiliate, from any former or
present client, customer or joint venture partner of Cadence or any Cadence
affiliate (other than on behalf of Cadence), except that Executive may solicit
or accept business, in a line of business engaged in

2



--------------------------------------------------------------------------------



 



by Cadence or a Cadence affiliate, from a former or present client, if and only
if Executive had previously provided consulting services in such line of
business, to such client, prior to ever being employed by Cadence, but in no
event may Executive violate paragraph 3(b) hereof. The restrictions contained in
subparagraph (i) of this paragraph 3(c) shall also be in effect for a period of
one year following the Termination Date. This paragraph 3(c) does not alter any
of the obligations the Executive may have under the Employee Proprietary
Information and Inventions Agreement, dated as of December 30, 2004.
          d. Executive will fully cooperate with Cadence in all matters relating
to his employment, including the winding up of work performed in Executive’s
prior position and the orderly transition of such work to other Cadence
employees.
          e. Executive will not make any statement, written or oral, that
disparages Cadence or any of its affiliates, or any of Cadence’s or its
affiliates’ products, services, policies, business practices, employees,
executives, officers, or directors, past, present or future. Similarly, Cadence
agrees to instruct its executive officers and members of the Company’s Board of
Directors not to make any statement, written or oral, that disparages Executive.
The restrictions described in this paragraph shall not apply to any truthful
statements made in response to a subpoena or other compulsory legal process.
          f. Notwithstanding paragraph 10 hereof, the parties agree that damages
would be an inadequate remedy for Cadence in the event of a breach or threatened
breach by Executive of paragraph 3(b) or 3(c), or for Cadence or Executive in
the event of a breach or threatened breach of paragraph 3(e). In the event of
any such breach or threatened breach, the non-breaching party may, either with
or without pursuing any potential damage remedies, obtain from a court of
competent jurisdiction, and enforce, an injunction prohibiting the other party
from violating this Agreement and requiring the other party to comply with the
terms of this Agreement.
     4. TRANSITION COMPENSATION AND BENEFITS. In consideration of Executive’s
execution of the release of claims in this Agreement and as compensation for
Executive’s services during the Transition Period, Cadence will provide the
following payments and benefits to Executive (to which Executive would not
otherwise be entitled), after Executive has returned to the Company all hard and
soft copies of records, documents, materials and files in his possession or
control, which contain or relate to confidential, proprietary or sensitive
information obtained by Executive in conjunction with his employment with the
Company, as well as all other Company-owned property, except to the extent
retained pursuant to Section 7 of the Employment Agreement:
          a. all of the unvested equity compensation awards (including stock
options, restricted stock and restricted stock units) that are not
performance-based within the meaning of Section 162(m) of the Internal Revenue
Code of 1986, as amended (the “Code”), that are outstanding and held by
Executive on the Transition Commencement Date and that would have vested over
the twelve (12) months following the Transition Commencement Date had Executive
continued to serve as an executive of the Company pursuant to his Employment
Agreement, shall immediately vest and become exercisable in full on the
Effective Date of this Agreement, and there shall be no further vesting of those
equity compensation awards during or after the

3



--------------------------------------------------------------------------------



 



Transition Period, notwithstanding any provision in any equity compensation
award to the contrary, except as otherwise provided by paragraph 7 hereof.
Provided Executive continues in employment under this Agreement through the end
of the applicable performance period, unvested equity compensation awards that
are performance-based within the meaning of Section 162(m) of the Code and that
are outstanding and held by Executive on the Transition Commencement Date shall
continue to vest though the end of the applicable performance period provided
any such performance period ends within twelve (12) months following the
Transition Commencement Date, but only to the extent justified by the
satisfaction of the performance goals prescribed for such equity awards. Upon
the conclusion of the performance period, such awards shall immediately vest to
the extent they would have vested over the twelve (12) months following the
Transition Commencement Date, had Executive continued to serve as an executive
of the Company pursuant to his Employment Agreement, and there shall be no
further vesting of such awards during or after the Transition Period except as
otherwise provided by paragraph 7 hereof. Any acceleration pursuant to this
paragraph 4(a) will have no effect on any other provisions of the stock awards;
          b. Executive’s employment pursuant to this Agreement shall be
considered a continuation of employee status and continuous service for all
purposes under any equity compensation awards previously granted to Executive by
the Company and outstanding on the Transition Commencement Date; and
          c. if Executive elects to continue coverage under Cadence’s medical,
dental, and vision insurance plans pursuant to COBRA following the Transition
Commencement Date, Cadence will pay Executive’s COBRA premiums during the
Transition Period.
Except as so provided or as otherwise set forth in paragraphs 5 and 7 hereof,
Executive will receive no other compensation or benefits from Cadence in
consideration of Executive’s services during the Transition Period.
     5. FIRST TERMINATION PAYMENT AND BENEFITS. Provided that Executive does not
resign from employment with Cadence under this Agreement and Cadence does not
terminate Executive’s employment with Cadence pursuant to paragraph 2(b) due to
a material breach by Executive of Executive’s duties under this Agreement, and
in consideration for, and subject to, Executive’s execution and acceptance of
and adherence to this Agreement and Executive’s further execution and delivery
of a Release of Claims in the form of Attachment 1 hereto on a date that is at
least six months after the Transition Commencement Date, and as compensation for
Executive’s services during the Transition Period, Cadence will provide to
Executive the following termination payment, to which Executive would not
otherwise be entitled, in each case, so long as the revocation period of the
Release of Claims (as defined in that document) has expired prior to the date of
payment:
          a. a lump-sum payment of $                     [amount equal to 100%
of Executive’s annual Base Salary at the highest rate in effect during
Executive’s employment with the Company], less applicable tax deductions and
withholdings, payable on the thirtieth (30th) day following the date that is six
months after the Transition Commencement Date; and

4



--------------------------------------------------------------------------------



 



          b. for a period of six months, a monthly salary of $4,000 less
applicable tax withholdings and deductions, payable in accordance with Cadence’s
regular payroll schedule, commencing on the first pay date that is more than
thirty (30) days following the date that is six months after the Transition
Commencement Date.
     6. SECOND TERMINATION PAYMENT AND BENEFITS; REFUND OF PAYMENTS.
          a. Provided that Executive does not resign from employment with
Cadence under this Agreement and Cadence does not terminate Executive’s
employment with Cadence pursuant to paragraph 2(b) due to a material breach by
Executive of Executive’s duties under this Agreement, on the thirtieth (30th)
day following the Termination Date, and in consideration for, and subject to,
Executive’s execution and acceptance of and adherence to this Agreement and
Executive’s further execution of a Release of Claims in the form of Attachment 2
to this Agreement, Cadence will provide to Executive the following termination
payment, to which Executive would not otherwise be entitled, so long as the
revocation period of the Release of Claims (as defined in that document) has
expired prior to the date of payment:
               i. a lump-sum payment of $______ [amount equal to 100% of
Executive’s annual Base Salary at the highest rate in effect during Executive’s
employment with the Company], less applicable tax deductions and withholdings.
          b. If the Company should terminate Executive’s employment with the
Company due to a breach by Executive of Executive’s duties or obligations under
this Agreement, Executive shall promptly refund to the Company any and all
amounts theretofore paid to Executive pursuant to paragraph 5(a), with interest
on any such amount of eight percent per annum, compounded monthly.
          c. Notwithstanding anything in this Agreement to the contrary, to the
extent that the Company in good faith determines that any payment resulting from
Executive’s termination of employment provided for in this Agreement constitutes
a “deferral of compensation” and that Executive is a “specified employee”, both
within the meaning of Section 409A of the Code, no such amounts shall be payable
to Executive pursuant to the Agreement prior to the earlier of (1) Executive’s
death following the Transition Commencement Date or (2) the date that is six
months following the date of Executive’s “separation from service” with the
Company (within the meaning of Section 409A of the Code).
     7. CHANGE IN CONTROL. If this Agreement is executed by Executive in
connection with his termination without Cause (as defined in the Employment
Agreement) or Constructive Termination (as defined in the Employment Agreement)
occurring within thirteen (13) months following a Change in Control (as defined
in the Employment Agreement) or if a Change in Control occurs within three (3)
months following his termination without Cause or Constructive Termination, in
which case the Company shall promptly notify Executive of the occurrence of such
Change in Control, then:
          a. Section 4.5(a)(3) of the Employment Agreement shall apply in lieu
of paragraph 4(a) of this Agreement; and

5



--------------------------------------------------------------------------------



 



          b. Sections 4.5(a)(1) and 4.5(a)(2)of the Employment Agreement shall
apply in addition to paragraphs 5(a) and 6(a) of this Agreement.
For the avoidance of doubt, if this Agreement has already been executed by
Executive and Cadence and within three (3) months following the Transition
Commencement Date a Change in Control occurs (a “Post-Termination Timely Change
in Control”), then paragraphs 7(a) and 7(b) of this Agreement shall take effect
immediately upon the effectiveness of the Post-Termination Timely Change in
Control.
     8. GENERAL RELEASE OF CLAIMS.
          a. Executive hereby irrevocably, fully and finally releases Cadence,
its parent, subsidiaries, affiliates, directors, officers, agents and employees
(“Releasees”) from all causes of action, claims, suits, demands or other
obligations or liabilities, whether known or unknown, suspected or unsuspected,
that Executive ever had or now has as of the time that Executive signs this
Agreement which relate to his hiring, his employment with the Company, the
termination of his employment with the Company and claims asserted in
shareholder derivative actions or shareholder class actions against the Company
and its officers and Board of Directors, to the extent those derivative or class
actions relate to the period during which Executive was employed by the Company.
The claims released include, but are not limited to, any claims arising from or
related to Executive’s employment with Cadence, such as claims arising under (as
amended) Title VII of the Civil Rights Act of 1964, the Civil Rights Act of
1991, the Age Discrimination in Employment Act of 1974, the Americans with
Disabilities Act, the Equal Pay Act, the Fair Labor Standards Act, the
California Fair Employment and Housing Act, the California Labor Code, the
Employee Retirement Income Security Act of 1974 (except for any vested right
Executive has to benefits under an ERISA plan), the state and federal Worker
Adjustment and Retraining Notification Act, and the California Business and
Professions Code; any other local, state, federal, or foreign law governing
employment; and the common law of contract and tort. In no event, however, shall
any claims, causes of action, suits, demands or other obligations or liabilities
be released pursuant to the foregoing if and to the extent they relate to:
               i. any amounts or benefits to which Executive is or becomes
entitled pursuant to the provisions of this Agreement or pursuant to the
provisions designated in Section 9.9 of the Employment Agreement to survive the
termination of Executive’s full-time employment:
               ii. claims for workers’ compensation benefits under any of the
Company’s workers’ compensation insurance policies or funds;
               iii. claims related to Executive’s COBRA rights;
               iv. any rights that Executive has or may have to be indemnified
by Cadence pursuant to any contract, statute, or common law principle; and
               v. any other rights or claims that Executive has or may have that
cannot, as a matter of law, be waived.

6



--------------------------------------------------------------------------------



 



          b. Executive represents and warrants that he has not filed any claim,
charge or complaint against any of the Releasees based upon any of the matters
released above.
          c. Executive acknowledges that the payments provided in this Agreement
constitute adequate consideration for the release set forth in this paragraph 8.
          d. Executive intends that this release of claims cover all claims
described above, whether or not known to Executive. Executive further recognizes
the risk that, subsequent to the execution of this Agreement, Executive may
incur loss, damage or injury which Executive attributes to the claims
encompassed by this release. Executive expressly assumes this risk by signing
this Agreement and voluntarily and specifically waives any rights conferred by
California Civil Code section 1542 which provides as follows:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.
          e. Executive represents and warrants that there has been no assignment
or other transfer of any interest in any claim by Executive that is covered by
this release.
     9. REVIEW OF AGREEMENT; REVOCATION OF ACCEPTANCE. Executive has been given
at least 21 days in which to review and consider this Agreement, although
Executive is free to accept this Agreement anytime within that 21-day period.
Executive is advised to consult with an attorney about the Agreement. If
Executive accepts this Agreement, Executive will have an additional 7 days from
the date that Executive signs this Agreement to revoke that acceptance, which
Executive may effect by means of a written notice sent to the CEO. If this 7-day
period expires without a timely revocation, this Agreement will become final and
effective on the eighth day following the date of Executive’s signature, which
eighth day will be the “Effective Date” of this Agreement.
     10. ARBITRATION. Subject to paragraph 3(f) hereof, all claims, disputes,
questions, or controversies arising out of or relating to this Agreement,
including without limitation the construction or application of any of the
terms, provisions, or conditions of this Agreement, will be resolved exclusively
in final and binding arbitration in accordance with the Arbitration Rules and
Procedures, or successor rules then in effect, of Judicial Arbitration &
Mediation Services, Inc. (“JAMS”). The arbitration will be held in the San Jose,
California, metropolitan area, and will be conducted and administered by JAMS
or, in the event JAMS does not then conduct arbitration proceedings, a similarly
reputable arbitration administrator. Executive and Cadence will select a
mutually acceptable, neutral arbitrator from among the JAMS panel of
arbitrators. Except as provided by this Agreement, the Federal Arbitration Act
will govern the administration of the arbitration proceedings. The arbitrator
will apply the substantive law (and the law of remedies, if applicable) of the
State of California, or federal law, if California law is preempted, and the
arbitrator is without jurisdiction to apply any different substantive law.
Executive and Cadence will each be allowed to engage in adequate discovery, the
scope of which will be determined by the arbitrator consistent with the nature
of the claim[s] in dispute. The arbitrator will have the authority to entertain
a motion to dismiss and/or a motion

7



--------------------------------------------------------------------------------



 



for summary judgment by any party and will apply the standards governing such
motions under the Federal Rules of Civil Procedure. The arbitrator will render a
written award and supporting opinion that will set forth the arbitrator’s
findings of fact and conclusions of law. Judgment upon the award may be entered
in any court of competent jurisdiction. Cadence will pay the arbitrator’s fees,
as well as all administrative fees, associated with the arbitration. Each party
will he responsible for paying its own attorneys’ fees and costs (including
expert witness fees and costs, if any). However, in the event a party prevails
at arbitration on a statutory claim that entitles the prevailing party to
reasonable attorneys’ fees as part of the costs, then the arbitrator may award
those fees to the prevailing party in accordance with that statute.
     11. NO ADMISSION OF LIABILITY. Nothing in this Agreement will constitute or
he construed in any way as an admission of any liability or wrongdoing
whatsoever by Cadence or Executive.
     12. INTEGRATED AGREEMENT. This Agreement is intended by the parties to he a
complete and final expression of their rights and duties respecting the subject
matter of this Agreement. Except as expressly provided herein, nothing in this
Agreement is intended to negate Executive’s agreement to abide by Cadence’s
policies while serving as a Cadence employee, including but not limited to
Cadence’s Employee Handbook, Sexual Harassment Policy and Code of Business
Conduct, or Executive’s continuing obligations under Executive’s Employee
Proprietary Information and Inventions Agreement, or any other agreement
governing the disclosure and/or use of proprietary information, which Executive
signed while working with Cadence or its predecessors; nor to waive any of
Executive’s obligations under state and federal trade secret laws.
     13. FULL SATISFACTION OF COMPENSATION OBLIGATIONS; ADEQUATE CONSIDERATION.
Executive agrees that the payments and benefits provided herein satisfy in full
all obligations of Cadence to Executive arising out of or in connection with
Executive’s employment through the Termination Date, including, without
limitation, all compensation, salary, bonuses, reimbursement of expenses, and
benefits.
     14. TAXES AND OTHER WITHHOLDINGS. Notwithstanding any other provision of
this Agreement, the Company may withhold from amounts payable hereunder all
federal, state, local and foreign taxes and other amounts that are required to
be withheld by applicable laws or regulations, and the withholding of any amount
shall be treated as payment thereof for purposes of determining whether
Executive has been paid amounts to which he is entitled.
     15. WAIVER. Neither party shall, by mere lapse of time, without giving
notice or taking other action hereunder, be deemed to have waived any breach by
the other party of any of the provisions of this Agreement. Further, the waiver
by either party of a particular breach of this Agreement by the other shall
neither be construed as, nor constitute, a continuing waiver of such breach or
of other breaches of the same or any other provision of this Agreement.
     16. MODIFICATION. This Agreement may not be modified unless such
modification is embodied in writing, signed by the party against whom the
modification is to be enforced. Notwithstanding anything herein or in the
Employment Agreement to the contrary, the

8



--------------------------------------------------------------------------------



 



Company may, in its sole discretion, amend this Agreement (which amendment shall
be effective upon its adoption or at such other time designated by the Company)
at any time prior to a Change in Control as may be necessary to avoid the
imposition of the additional tax under Section 409A(a)(1)(B) of the Code;
provided, however, that any such amendment shall not materially reduce the
benefits provided to Executive pursuant to this Agreement without the
Executive’s consent.
     17. ASSIGNMENT AND SUCCESSORS. Cadence shall have the right to assign its
rights and obligations under this Agreement to an entity that, directly or
indirectly, acquires all or substantially all of the assets of Cadence. The
rights and obligations of Cadence under this Agreement shall inure to the
benefit and shall be binding upon the successors and assigns of Cadence.
Executive shall not have any right to assign his obligations under this
Agreement and shall only be entitled to assign his rights under this Agreement
upon his death, solely to the extent permitted by this Agreement, or as
otherwise agreed to by Cadence.
     18. SEVERABILITY. In the event that any part of this Agreement is found to
be void or unenforceable, all other provisions of the Agreement will remain in
full force and effect.
     19. GOVERNING LAW. This Agreement will be governed and enforced in
accordance with the laws of the State of California, without regard to its
conflict of laws principles.
EXECUTION OF AGREEMENT
     The parties execute this Agreement to evidence their acceptance of it.

          Dated:   Dated:
 
        WILLIAM PORTER   CADENCE DESIGN SYSTEMS, INC.
 
       
 
  By:    
 
       

9



--------------------------------------------------------------------------------



 



ATTACHMENT 1
RELEASE OF CLAIMS
          1. For valuable consideration, I irrevocably, fully and finally
release Cadence, its parent, subsidiaries, affiliates, directors, officers,
agents and employees (“Releasees”) from all causes of action, claims, suits,
demands or other obligations or liabilities, whether known or unknown, suspected
or unsuspected, that I ever had or now have as of the time that I sign this
Agreement which relate to my hiring or employment with the Company, the
termination of my employment with the Company and claims asserted in shareholder
derivative actions or shareholder class actions against the Company and its
officers and Board of Directors, to the extent those derivative or class actions
relate to the period during my employment with the Company. The claims released
include, but are not limited to, any claims arising from or related to my
employment with Cadence, such as claims arising under (as amended) Title VII of
the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Age
Discrimination in Employment Act of 1974, the Americans with Disabilities Act,
the Equal Pay Act, the Fair Labor Standards Act, the California Fair Employment
and Housing Act, the California Labor Code, the Employee Retirement Income and
Security Act of 1974 (except for any vested right I have to benefits under an
ERISA plan), the state and federal Worker Adjustment and Retraining Notification
Act, and the California Business and Professions Code; any other local, state,
federal, or foreign law governing employment; and the common law of contract and
tort. In no event, however, shall any claims, causes of action, suits, demands
or other obligations or liabilities be released pursuant to the foregoing if and
to the extent they relate to:
               i. any amounts or benefits which I am or become entitled to
receive pursuant to the provisions of my Executive Transition and Release
Agreement with Cadence or pursuant to the provisions designated in Section 9.9
of my Employment Agreement with Cadence to survive the termination of my
full-time employment;
               ii. claims for workers’ compensation benefits under any of the
Company’s workers’ compensation insurance policies or funds;
               iii. claims related to my COBRA rights;
               iv. any rights that I have or may have to be indemnified by
Cadence pursuant to any contract, statute, or common law principle; and
               v. any other rights or claims that I have or may have that
cannot, as a matter of law, be waived.
     2. I intend that this Release cover all claims described above, whether or
not known to me. I further recognize the risk that, subsequent to the execution
of this Release, I may incur loss, damage or injury which I attribute to the
claims encompassed by this Release. I expressly assume this risk by signing this
Release and voluntarily and specifically waive any rights conferred by
California Civil Code section 1542 which provides as follows:

1



--------------------------------------------------------------------------------



 



A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.
     3. I represent and warrant that there has been no assignment or other
transfer of any interest in any claim by me that is covered by this Release.
     4. I acknowledge that Cadence has given me 21 days in which to consider
this Release and advised me to consult an attorney about it. I further
acknowledge that once I execute this Release, I will have an additional 7 days
in which to revoke my acceptance of this Release by means of a written notice of
revocation given to the General Counsel and the executive overseeing Human
Resources. This Release will not be final and effective until the expiration of
this revocation period.
Dated:

     
 
   
 
 Print Name
 
   
 
   
 
 Sign Name

2



--------------------------------------------------------------------------------



 



ATTACHMENT 2
RELEASE OF CLAIMS
          1. For valuable consideration, I irrevocably, fully and finally
release Cadence, its parent, subsidiaries, affiliates, directors, officers,
agents and employees (“Releasees”) from all causes of action, claims, suits,
demands or other obligations or liabilities, whether known or unknown, suspected
or unsuspected, that I ever had or now have as of the time that I sign this
Agreement which relate to my hiring or employment with the Company, the
termination of my employment with the Company and claims asserted in shareholder
derivative actions or shareholder class actions against the Company and its
officers and Board of Directors, to the extent those derivative or class actions
relate to the period during my employment with the Company. The claims released
include, but are not limited to, any claims arising from or related to my
employment with Cadence, such as claims arising under (as amended) Title VII of
the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Age
Discrimination in Employment Act of 1974, the Americans with Disabilities Act,
the Equal Pay Act, the Fair Labor Standards Act, the California Fair Employment
and Housing Act, the California Labor Code, the Employee Retirement Income and
Security Act of 1974 (except for any vested right I have to benefits under an
ERISA plan), the state and federal Worker Adjustment and Retraining Notification
Act, and the California Business and Professions Code; any other local, state,
federal, or foreign law governing employment; and the common law of contract and
tort. In no event, however, shall any claims, causes of action, suits, demands
or other obligations or liabilities be released pursuant to the foregoing if and
to the extent they relate to:
               i. any amounts or benefits which I am or become entitled to
receive pursuant to the provisions of my Executive Transition and Release
Agreement with Cadence or pursuant to the provisions designated in Section 9.9
of my Employment Agreement with Cadence to survive the termination of my
full-time employment;
               ii. claims for workers’ compensation benefits under any of, the
Company’s workers’ compensation insurance policies or funds;
               iii. claims related to my COBRA rights;
               iv. any rights that I have or may have to be indemnified by
Cadence pursuant to any contract, statute, or common law principle; and
               v. any other rights or claims that I have or may have that
cannot, as a matter of law, be waived.
     I intend that this Release cover all claims described above, whether or not
known to me. I further recognize the risk that, subsequent to the execution of
this Release, I may incur loss, damage or injury which I attribute to the claims
encompassed by this Release. I expressly assume this risk by signing this
Release and voluntarily and specifically waive any rights conferred by
California Civil Code section 1542 which provides as follows:

1



--------------------------------------------------------------------------------



 



A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.
     3. I represent and warrant that there has been no assignment or other
transfer of any interest in any claim by me that is covered by this Release.
     4. I acknowledge that Cadence has given me 21 days in which to consider
this Release and advised me to consult an attorney about it. I further
acknowledge that once I execute this Release, I will have an additional 7 days
in which to revoke my acceptance of this Release by means of a written notice of
revocation given to the General Counsel and the executive overseeing Human
Resources. This Release will not be final and effective until the expiration of
this revocation period.
Dated:

     
 
   
 
 Print Name
 
   
 
   
 
 Sign Name

2



--------------------------------------------------------------------------------



 



EXHIBIT C
RELEASE AGREEMENT
(DEATH or PERMANENT DISABILITY)

3



--------------------------------------------------------------------------------



 



EXECUTIVE TRANSITION AND RELEASE AGREEMENT
     1. GENERAL RELEASE OF CLAIMS.
          a. William Porter or, in the event of his incapacity due to Permanent
Disability as defined in his Employment Agreement, his legal representative
acting on his behalf, or, in the event of his death, his estate (all of which
are hereafter referred to as “Executive” as the context requires), hereby
irrevocably, fully and finally releases Cadence, its parent, subsidiaries,
affiliates, directors, officers, agents and employees (“Releasees”) from all
causes of action, claims, suits, demands or other obligations or liabilities,
whether known or unknown, suspected or unsuspected, that Executive ever had or
now has as of the time that Executive signs this Release Agreement which relate
to his hiring or his employment with the Company, the termination of his
employment with the Company, and claims asserted in shareholder derivative
actions or shareholder class actions against the Company and its officers and
Board of Directors, to the extent those derivative or class actions relate to
the period during which Executive was employed by the Company. The claims
released include, but are not limited to, any claims arising from or related to
Executive’s employment with Cadence, such as claims arising under (as amended)
Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Age
Discrimination in Employment Act of 1974, the Americans with Disabilities Act,
the Equal Pay Act, the Fair Labor Standards Act, the California Fair Employment
and Housing Act, the California Labor Code, the Employee Retirement Income
Security Act of 1974 (except for any vested right Executive has to benefits
under an ERISA plan), the state and federal Worker Adjustment and Retraining
Notification Act, and the California Business and Professions Code; any other
local, state, federal, or foreign law governing employment; and the common law
of contract and tort. In no event, however, shall any claims, causes of action,
suits, demands or other obligations or liabilities be released pursuant to the
foregoing if and to the extent they relate to
               i. any amounts or benefits which Executive is or becomes entitled
to receive pursuant to the provisions of this Release Agreement, pursuant to
Section 4.6(b) of Executive’s Employment Agreement with Cadence, or pursuant to
the provisions designated in Section 9.9 of that agreement to survive the
termination of Executive’s full-time employment;

               ii.   claims for workers’ compensation benefits under any of the
Company’s workers’ compensation insurance policies or funds;                iii.
  claims related to Executive’s COBRA rights;                iv.   any rights
that Executive has or may have to be indemnified by Cadence pursuant to any
contract, statute, or common law principle; and                v.   any other
rights or claims that Executive has or may have that cannot, as a matter of law,
be waived.

1



--------------------------------------------------------------------------------



 



          b. Executive represents and warrants that he has not filed any claim,
charge or complaint against any of the Releasees based upon any of the matters
released above.
          c. Executive acknowledges that the payments and benefits described in
paragraph 1(a)(i) constitute adequate consideration for this release.
          d. Executive intends that this release of claims cover all claims,
whether or not known to Executive. Executive further recognizes the risk that,
subsequent to the execution of this Release Agreement, Executive may incur loss,
damage or injury which Executive attributes to the claims encompassed by this
release. Executive expressly assumes this risk by signing this Release Agreement
and voluntarily and specifically waives any rights conferred by California Civil
Code section 1542 which provides as follows:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.
          e. Executive represents and warrants that there has been no assignment
or other transfer of any interest in any claim by Executive that is covered by
this release.
          f. The undersigned represents that he is the individual executive, his
legal representative or the executor or administrator of his estate, and that he
or it is authorized to bind the individual executive or his estate, as
applicable.
     2. REVIEW OF RELEASE AGREEMENT; REVOCATION OF ACCEPTANCE. Executive has
been given at least 21 days in which to review and consider this Release
Agreement, although Executive is free to accept this Release Agreement anytime
within that 21-day period. Executive is advised to consult with an attorney
about the Release Agreement. If Executive accepts this Release Agreement,
Executive will have an additional 7 days from the date that Executive signs this
Release Agreement to revoke that acceptance, which Executive may effect by means
of a written notice sent to the CEO. If this 7-day period expires without a
timely revocation, this Release Agreement will become final and effective on the
eighth day following the date of Executive’s signature, which eighth day will be
the “Effective Date” of this Release Agreement.
     The undersigned has executed this Release Agreement on this
                     day of                      ,                  .
 

2



--------------------------------------------------------------------------------



 



EXHIBIT D
EMPLOYEE PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT

3



--------------------------------------------------------------------------------



 



CADENCE DESIGN SYSTEMS, INC.
EMPLOYEE PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT
     In consideration of my employment or continued employment by Cadence Design
Systems, Inc. or one of its subsidiaries (collectively, the “Company”), and the
compensation now and hereafter paid to me, I hereby accept and agree to the
following:
1. NONDISCLOSURE
     1.1 Recognition of Company’s Rights; Nondisclosure. At all times, during my
employment and thereafter, I will hold in strictest confidence and will not
disclose, use, lecture upon, or publish any of the Company’s Proprietary
Information (defined below) unless: (a) such disclosure, use or publication may
be required in connection with my work for the Company; or (b) an officer of the
Company provides advance written authorization for such disclosure, use or
publication. I will obtain the advance written authorization of an officer of
the Company before publishing or submitting for publication any material
(written, spoken, or otherwise) that relates to my work at the Company and/or
incorporates any Proprietary Information. I understand that all Proprietary
Information shall be the sole property of the Company and its assigns.
     1.2 Proprietary Information. The term “Proprietary Information” shall mean
any and all confidential and/or proprietary knowledge, data or information
belonging to the Company. By way of illustration but not limitation,
“Proprietary Information” includes (a) information relating to products,
processes, know-how, designs, drawings, concepts, circuits, test data, formulas,
methods, compositions, algorithms, techniques, developmental or experimental
work, improvements, unpublished patent applications, source code and discoveries
(hereinafter collectively referred to as “Inventions”); (b) information
regarding plans for research, development, new products, marketing and selling,
business plans, budgets and unpublished financial statements, licenses, prices
and costs, suppliers and customers; (c) customer and vendor lists, contacts,
plans, and agreements with customers, vendors, and others; (d) program and
product designs, specifications; and (e) personnel and contact lists,
organization charts and all confidential employee data, including without
limitation information regarding the skills, expertise and compensation of
Cadence personnel.
     1.3 Third Party Information. I understand that the Company has in its
possession, and will continue to receive, confidential or proprietary
information belonging to third parties (“Third Party Information”), which the
Company is obligated to keep confidential and to use only for certain prescribed
purposes. During my employment with the Company and continuing thereafter, I
will hold all Third Party Information in the strictest confidence and will not
disclose it to anyone (other than Company personnel who need to know such
information in connection with their work for the Company) or use it for any
purpose (except in connection with my work for the Company), without the advance
written authorization of an officer of the Company.
     1.4 No Improper Use of Information of Prior Employers and Others. During my
employment with the Company I will not improperly use or disclose any
confidential information or trade secrets of any former employer or any other
person to whom I have an obligation of confidentiality. In addition, I will not
bring any unpublished documents or any property belonging to my former employer
or any other person to whom I have an obligation of confidentiality onto the
Company’s premises without first obtaining and providing to my manager written
authorization from that former employer or person. I will use in the performance
of my duties only information that is: (a) generally known and used by persons
with training and experience comparable to my own; (b) common knowledge in the
industry or otherwise legally in the public domain; or (c) otherwise provided or
developed by the Company.
2. ASSIGNMENT OF INVENTIONS
     2.1 Inventions and Proprietary Rights. The term “Proprietary Rights” shall
mean all trade secret, patent, copyright, mask work and other intellectual
property rights throughout the world. The term “Inventions” is defined in
Section 1.2 above. The term “Company Inventions” shall mean all Inventions, and
all Proprietary Rights with respect to Inventions, that I have, directly or
indirectly, alone or jointly with others, made, authored, conceived, developed
or reduced to practice during my employment with the Company and for one
(1) year thereafter, as well as any and all patent applications filed by me or
by a third party based on such Inventions.
     2.2 Assignment of Inventions. I hereby assign to the Company, or to a third
party as directed by the Company, all my rights, title and interest in and to
any and all Company Inventions.

1



--------------------------------------------------------------------------------



 



     2.3 Prior Inventions and Non-employment Inventions. As an exception to
Section 2.2, I understand that I am not required to assign, and do not hereby
assign, under this Agreement:
     (a) any Invention to the extent it was created by me prior to the
commencement of my employment with the Company (each a “Prior Invention”), or
     (b) any Invention that does not relate to the Company’s business (or actual
or demonstrably anticipated research and development) and does not result from
any work I perform for the Company, to the extent that I develop such Invention
entirely on my own time without using the Company’s equipment, supplies,
facilities or Proprietary Information (each a “Non-employment Invention”). To
preclude any possible uncertainty, I have set forth on Exhibit B attached hereto
a complete list of all Prior Inventions. If disclosure of any such Prior
Invention(s) would cause me to violate any prior confidentiality agreement, I
understand that I am not to list such Prior Invention(s) in Exhibit B, but am
only to disclose a cursory name for each such invention, a listing of the
party(ies) to whom it belongs and the fact that full disclosure as to such
inventions has not been made for that reason. A space is provided on Exhibit B
for such purpose. If no such disclosure is attached, I represent that there are
no Prior Inventions. I agree that I will not incorporate, or permit to be
incorporated, Prior Inventions or Non-employment Inventions in any work I do for
the Company without the advance written authorization of an officer of the
Company. If, in the course of my employment with the Company, I do, in violation
of this section, incorporate a Prior Invention or a Non-employment Invention
into work I do for the Company, I hereby grant the Company, and will take all
reasonable actions necessary to assist the Company in obtaining, a nonexclusive,
royalty-free, irrevocable, perpetual, worldwide license (with rights to
sublicense through multiple tiers of sublicensees) to make, have made, modify,
use and sell such Prior Inventions and Non-employment Inventions.
     2.4 Obligation to Keep Company Informed. I agree to promptly disclose to
the Company fully and in writing all Company Inventions. In addition, I agree to
promptly disclose to the Company all patent applications filed by me or on my
behalf during my employment, or after if based on a Company Invention. At the
time of each such disclosure, I will advise the Company in writing of any
Inventions that I believe fully qualify as Non-employment Inventions and I will
provide the Company with a written account of all of the evidence necessary to
substantiate my belief.
     2.5 Obligations of Confidentiality. The Company agrees to keep in
confidence and not use for any purpose or disclose to third parties, without my
consent, any confidential information disclosed in writing to the Company
pursuant to this Agreement relating to Non-employment Inventions, except as
reasonably necessary to exercise any licenses I may grant to the Company
regarding such Non-employment Inventions. I agree to keep in confidence and not
use for any purpose other than the performance of my duties to the Company, or
disclose to third parties without the Company’s consent, any Proprietary
Information or Company Inventions.
     2.6 Works for Hire. I acknowledge that all original works of authorship,
which are made by me (solely or jointly with others) within the scope of my
employment and which are protectable by copyright are “works made for hire,”
pursuant to United States Copyright Act (17 U.S.C. Section 101).
     2.8 Enforcement of Proprietary Rights.
     (a) During and after my employment with the Company, I will assist the
Company in every proper way to obtain, and from time to time enforce,
Proprietary Rights relating to Company Inventions in any and all countries and
jurisdictions. To that end I will execute, verify and deliver such documents,
appear as a witness, and perform other acts as the Company may reasonably
request in connection with applying for, obtaining, perfecting, evidencing,
defending, sustaining and enforcing its Proprietary Rights and the assignment
thereof. In addition, I will execute, verify and deliver assignments of
Proprietary Rights to the Company or its designee. My obligation to assist the
Company with respect to Proprietary Rights relating to Company Inventions in any
and all countries shall continue beyond the termination of my employment.
     (b) In the event the Company is unable for any reason, after reasonable
effort, to secure my signature on any document needed in connection with the
actions specified in the preceding paragraph, I hereby irrevocably designate and
appoint the Company and its duly authorized officers and agents as my agent and
attorney-in-fact. This appointment is coupled with an interest to act for and on
my behalf to execute, verify and file any such documents and to do all other
lawfully permitted acts to further the purposes of the preceding paragraph with
the same legal force and effect as if executed by me.
     (c) I hereby waive and quitclaim to the Company any and all claims, of any
nature whatsoever, which I now or may hereafter have for infringement of any
Proprietary Rights assigned hereunder to the Company.

2



--------------------------------------------------------------------------------



 



3. RECORDS. I agree to keep and maintain adequate and current records (in the
form of notes, sketches, drawings, electronic files, and in any other form that
may be required by the Company) of all Proprietary Information developed by me
and all Company Inventions (the “Company Records”). I agree not to keep copies
of the Company Records in locations outside the Company unless necessary to
fulfill my duties to the Company, and then only upon obtaining prior written
approval from my manager. I agree that the Company Records are the sole property
of the Company and I agree to make Company Records available to the Company at
all times.
4. RETURN OF COMPANY DOCUMENTS AND PROPERTY. When I leave the employ of the
Company, I will deliver to either my manager or the Company’s legal department:
(a) all drawings, notebooks, notes, memoranda, source code, specifications,
devices, formulas, records, manuals, reports and documents, together with all
copies thereof in my possession, custody or control;
(b) all Company Records and any other material containing or disclosing any
Company Inventions, Third Party Information or Proprietary Information in my
possession, custody or control, and
(c) all Company property or Company equipment in my possession, custody or
control. Prior to leaving, I will cooperate with the Company in completing and
signing the Company’s Exit Acknowledgement form.
5. ADDITIONAL ACTIVITIES. I agree that during my employment with the Company I
will not engage in any employment outside the Company nor will I engage in any
business activity, which is competitive with or would otherwise conflict with my
employment with the Company, without first obtaining the prior written approval
of the Office of the General Counsel. A form for obtaining such approval is
available to me through the Company’s Intranet.
6. NO SOLICITATION. I agree that during the term of my employment with the
Company, and for a period of one (1) year following the date of my termination
of employment with the Company, I will not: (a) solicit or recruit, for my own
benefit or on behalf of any entity, any person who is at that time an employee
of the Company or who has been employed by the Company for any period of time
during the previous three (3) months, nor shall I induce or encourage any such
person to leave the employ of the Company; or (b) solicit the business of any
client or customer of the Company with whom I had a relationship while employed
with the Company or whom I know as a result of my employment with the Company.
7. NO CONFLICTING OBLIGATION. I represent that I owe no obligations, of
confidentiality or otherwise, to any third party that could:
(a) prevent me from performing the duties of my job with the Company; or
(b) prevent me from fully complying with the terms of this Agreement.
8. NON-PRIVATE NATURE OF COMPANY PROPERTY. I understand that I shall have no
right to or expectation of privacy in the voicemail, computing and communication
devices, electronic mail, and instant messaging and other communication media,
provided to me by the Company or in any property situated on the Company’s
premises and/or owned by the Company, including computing and communication
devices, disks and other storage media, filing cabinets, desks, cubicles,
offices or other work areas. I further understand that such property, including
voicemail, computing and communication devices, electronic mail and instant
messaging and other communication media is subject to inspection by Company
personnel at any time.
9. AT-WILL EMPLOYMENT. I understand and agree the Company is an at-will employer
and that nothing in this Agreement shall confer any right with respect to
continuation of employment by the Company, nor shall it interfere in any way
with my right or the Company’s right to terminate the employment relationship at
any time, for any reason, with or without cause, and with or without notice. I
further understand that only a written agreement signed by the executive in
charge of Human Resources can alter the at-will nature of my employment with the
Company.
10. NOTICES. Any notices required or permitted by this Agreement shall be given
to the Company at its San Jose, California headquarters’ address, and to me at
the address specified beneath my signature below, unless either party specifies
in writing its preference to receive notices relating to this Agreement at
another address. Such notice shall be deemed given upon personal delivery to the
appropriate address or if sent by certified or registered mail, three (3) days
after the date of mailing.
11. NOTIFICATION OF NEW EMPLOYER. In the event that I leave the employ of the
Company, I hereby authorize the Company to notify my new employer of my rights
and obligations under this Agreement.

3



--------------------------------------------------------------------------------



 



12. GENERAL PROVISIONS.
     12.1 Governing Laws, Consent to Personal Jurisdiction. This Agreement will
be governed by and construed according to the laws of the State of California,
as such laws are applied to agreements entered into and to be performed entirely
within California between California residents. Alternatively, if my last place
of employment with the Company is in a location outside of California, then
Sections 5 and 6 of this Agreement shall be governed by and construed by the
laws of that State. I hereby expressly consent to the personal jurisdiction of
the state and federal courts located in Santa Clara County, California for any
lawsuit filed there against me by Company arising from or related to this
Agreement.
     12.2 Severability. In the event any of the provisions contained in this
Agreement are, for any reason, held to be invalid, illegal or unenforceable in
any respect, such invalidity, illegality or unenforceability shall not affect
the other provisions of this Agreement, and this Agreement shall be construed as
if such invalid, illegal or unenforceable provision had never been contained
herein. If, moreover, any of the provisions contained in this Agreement are for
any reason held to be excessively broad as to duration, geographic scope,
activity or subject, such provisions shall be construed by limiting the
duration, geographic scope, activity or subject only to the extent necessary to
render them enforceable and compatible with applicable law.
     12.3 Survival. The provisions of this Agreement shall survive the
termination of my employment and the assignment of this Agreement by the Company
to any successor in interest or other assignee.
     12.4 Waiver. No waiver by the Company of any breach of this Agreement shall
be a waiver of any preceding or succeeding breach. No waiver by the Company of
any right under this Agreement shall be construed as a wavier of any other
right. The Company shall not be required to give notice to enforce strict
adherence to all terms of this Agreement.
     12.5 Entire Agreement. This Agreement, together with the Cadence Code of
Business Conduct and my offer letter, both of which I have signed, and both of
which are incorporated herein, constitute the complete and exclusive agreement
of the parties with respect to the subject matter hereof and supersedes all
prior discussions between us. No modification of or amendment to this Agreement,
nor any waiver of any rights under this Agreement, will be effective unless in
writing and signed by the Company’s General Counsel. Any subsequent change or
changes in my duties, salary or compensation will not affect the validity or
scope of this Agreement.
     This Agreement shall be effective as of the first day of my employment with
the Company, namely:
     I HAVE READ THIS AGREEMENT CAREFULLY AND UNDERSTAND ITS TERMS. I HAVE
COMPLETELY FILLED OUT EXHIBIT B TO THIS AGREEMENT.
Dated:
                                                            
Signature
                                                            
(Printed Name)
                                                            
(Address)
                                                            
(Address)
                                                            
(Address)

4



--------------------------------------------------------------------------------



 



EXHIBIT A
LIMITED EXCLUSION NOTIFICATION
     THIS IS TO NOTIFY you in accordance with Section 2872 of the California
Labor Code that the foregoing Agreement between you and the Company does not
require you to assign or offer to assign to the Company any invention that you
developed entirely on your own time without using the Company’s equipment,
supplies, facilities or trade secret information except for those inventions
that either:
     (1) Relate at the time of conception or reduction to practice of the
invention to the Company’s business, or actual or demonstrably anticipated
research or development of the Company; or
     (2) Result from any work performed by you for the Company.
     To the extent a provision in the foregoing Agreement purports to require
you to assign an invention otherwise excluded from the preceding paragraph, the
provision is against the public policy of this state and is unenforceable.
     This limited exclusion does not apply to any patent or invention covered by
a contract between the Company and the United States or any of its agencies
requiring full title to such patent or invention to be in the United States.
     I ACKNOWLEDGE RECEIPT of a copy of this notification.

             
 
  By:        
 
     
 
   
 
                Print Name of Employee:    
 
                                    (printed name of employee)    
 
           
 
  Date:        
 
     
 
   
 
           
WITNESSED BY:
           
 
           
 
Signatures of Witness
           
 
           
 
(printed name of witness)
           

 



--------------------------------------------------------------------------------



 



EXHIBIT B

         
TO:
  Cadence Design Systems, Inc.    
 
       
FROM:
       
 
 
 
(Print name of employee)    
 
       
DATE:
       
 
 
 
   
 
       
SUBJECT:
  Previous Inventions    

     1. Except as listed in Section 2 below, the following is a complete list of
all inventions or improvements relevant to the subject matter of my employment
by Cadence Design Systems, Inc. (the “Company”) that have been made or conceived
or first reduced to practice by me alone or jointly with others prior to my
employment or consulting relationship with by the Company [CHECK THE APPLICABLE
BOXE(S)]:

  o   No inventions or improvements.     o   See below:

   
 
     
 
     
 

  o   Additional sheets attached.

     2. Due to a prior confidentiality agreement, I cannot complete the
disclosure under Section 1 above with respect to inventions or improvements
generally listed below, the proprietary rights and duty of confidentiality with
respect to which I owe to the following party(ies) [CHECK THE APPLICABLE
BOXE(S)];

  o   Not applicable.

                  Invention or Improvement   Party(ies)   Relationship
1.
           
 
             
2.
           
 
             
3.
           
 
           

  o   Additional sheets attached.

             
 
  By:        
 
     
 
   
 
                Print Name of Employee:    
 
                                    (printed name of employee)    
 
           
 
  Date:        
 
     
 
   

 